Exhibit 10.1
GUARANTEE AND COLLATERAL AGREEMENT
Dated and effective as of May 29, 2007,
among
BAUBLE HOLDINGS CORP.,
BAUBLE ACQUISITION SUB, INC. (to be merged with and into Claire’s Stores, Inc.),
as Borrower,
each Subsidiary Loan Party,

and
CREDIT SUISSE,
as Administrative Agent

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
 
  ARTICLE I        
 
  DEFINITIONS        
Section 1.01.
  Credit Agreement     1  
Section 1.02.
  Other Defined Terms     1  
 
  ARTICLE II        
 
  GUARANTEE        
Section 2.01.
  Guarantee     4  
Section 2.02.
  Guarantee of Payment     5  
Section 2.03.
  No Limitations, Etc.     5  
Section 2.04.
  Reinstatement     6  
Section 2.05.
  Agreement To Pay; Contribution; Subrogation     7  
Section 2.06.
  Information     7  
Section 2.07.
  Maximum Liability     7  
Section 2.08.
  Payment Free and Clear of Taxes     7  
 
  ARTICLE III        
 
  PLEDGE OF SECURITIES        
Section 3.01.
  Pledge     8  
Section 3.02.
  Delivery of the Pledged Collateral     8  
Section 3.03.
  Representations, Warranties and Covenants     9  
Section 3.04.
  Registration in Nominee Name; Denominations     11  
Section 3.05.
  Voting Rights; Dividends and Interest, Etc.     11  
 
  ARTICLE IV        
 
  SECURITY INTERESTS IN OTHER PERSONAL PROPERTY        
Section 4.01.
  Security Interest     13  
Section 4.02.
  Representations and Warranties     15  
Section 4.03.
  Covenants     17  
Section 4.04.
  Other Actions     20  
Section 4.05.
  Covenants Regarding Patent, Trademark and Copyright Collateral     21  
Section 4.06.
  Intercreditor Relations     21  
 
  ARTICLE V        
 
  REMEDIES        
Section 5.01.
  Remedies Upon Default     23  

i



--------------------------------------------------------------------------------



 



                      Page
Section 5.02.
  Application of Proceeds     24  
Section 5.03.
  Securities Act, Etc.     25  
 
  ARTICLE VI        
 
  INDEMNITY, SUBROGATION AND SUBORDINATION        
Section 6.01.
  Indemnity     26  
Section 6.02.
  Contribution and Subrogation     26  
Section 6.03.
  Subordination     27  
 
  ARTICLE VII        
 
  MISCELLANEOUS        
Section 7.01.
  Notices     29  
Section 7.02.
  Security Interest Absolute     29  
Section 7.03.
  Limitation By Law     29  
Section 7.04.
  Binding Effect; Several Agreement     29  
Section 7.05.
  Successors and Assigns     30  
Section 7.06.
  Collateral Agent’s Fees and Expenses; Indemnification     30  
Section 7.07.
  Collateral Agent Appointed Attorney-in-Fact     30  
Section 7.08.
  GOVERNING LAW     31  
Section 7.09.
  Waivers; Amendment     31  
Section 7.10.
  WAIVER OF JURY TRIAL     32  
Section 7.11.
  Severability     32  
Section 7.12.
  Counterparts     32  
Section 7.13.
  Headings     32  
Section 7.14.
  Jurisdiction; Consent to Service of Process     32  
Section 7.15.
  Termination or Release     33  
Section 7.16.
  Additional Subsidiaries     34  
Section 7.17.
  Right of Set-off     34  
 
           
Schedules
           
Schedule I
  Subsidiary Parties        
Schedule II
  Pledged Stock; Debt Securities        
Schedule III
  Intellectual Property        
Schedule IV
  Filing Jurisdictions        
Schedule V
  Commercial Tort Claims        
Schedule VI
  Matters Relating to Accounts and Inventory        
 
           
Exhibits
           
Exhibit I
  Form of Supplement to the Guarantee and Collateral Agreement        

ii



--------------------------------------------------------------------------------



 



          GUARANTEE AND COLLATERAL AGREEMENT dated and effective as of May 29,
2007 (this “Agreement”), among BAUBLE HOLDINGS CORP., a Delaware corporation
(“Holdings”), BAUBLE ACQUISITION SUB, INC., a Florida corporation (the
“Borrower”) each Subsidiary Loan Party and CREDIT SUISSE, as administrative
agent and collateral agent (in such capacities, the “Administrative Agent”) for
the Secured Parties (as defined below).
          Reference is made to the Credit Agreement dated as of May 29, 2007 (as
amended, restated, supplemented, waived or otherwise modified from time to time,
the “Credit Agreement”), among Holdings, the Borrower, the LENDERS party thereto
from time to time, CREDIT SUISSE, as administrative agent and collateral agent
for the Lenders, BEAR STEARNS CORPORATE LENDING INC. and MIZUHO CORPORATE BANK,
LTD., as co-syndication agents, and LEHMAN COMMERCIAL PAPER INC. and LASALLE
BANK NATIONAL ASSOCIATION, as co-documentation agents.
          The Lenders have agreed to extend credit to the Borrower subject to
the terms and conditions set forth in the Credit Agreement. The obligations of
the Lenders to extend such credit are conditioned upon, among other things, the
execution and delivery of this Agreement. Holdings and the Subsidiary Parties
are affiliates of the Borrower, will derive substantial benefits from the
extension of credit to the Borrower pursuant to the Credit Agreement and are
willing to execute and deliver this Agreement in order to induce the Lenders to
extend such credit. Accordingly, the parties hereto agree as follows:
ARTICLE I
DEFINITIONS
          Section 1.01. Credit Agreement. (a) Capitalized terms used in this
Agreement and not otherwise defined herein have the respective meanings assigned
thereto in the Credit Agreement. All capitalized terms defined in the New York
UCC (as defined herein) and not defined in this Agreement have the meanings
specified therein. The term “instrument” shall have the meaning specified in
Article 9 of the New York UCC.
          (b) The rules of construction specified in Section 1.02 of the Credit
Agreement also apply to this Agreement.
          Section 1.02. Other Defined Terms. As used in this Agreement, the
following terms have the meanings specified below:
          “Account Debtor” means any person who is or who may become obligated
to any Pledgor under, with respect to or on account of an Account, Chattel
Paper, General Intangibles, Instruments or Investment Property.
          “Article 9 Collateral” has the meaning assigned to such term in
Section 4.01.

1



--------------------------------------------------------------------------------



 



          “Collateral” means the collective reference to Article 9 Collateral
and Pledged Collateral.
          “Copyright License” means any written agreement, now or hereafter in
effect, granting any right to any Pledgor under any Copyright now or hereafter
owned by any third party, and all rights of any Pledgor under any such agreement
(including, without limitation, any such rights that such Pledgor has the right
to license).
          “Copyrights” means all of the following now owned or hereafter
acquired by any Pledgor: (a) all copyright rights in any work subject to the
copyright laws of the United States or any other country, whether as author,
assignee, transferee or otherwise, (b) all registrations and applications for
registration of any such Copyright in the United States or any other country,
including registrations, supplemental registrations and pending applications for
registration in the United States Copyright Office and the right to obtain all
renewals thereof, including those listed on Schedule III, (c) all claims for,
and rights to sue for, past or future infringements of any of the foregoing and
(d) all income, royalties, damages and payments now or hereafter due and payable
with respect to any of the foregoing, including damages and payments for past or
future infringement thereof.
          “Credit Agreement” has the meaning assigned to such term in the
preliminary statement of this Agreement.
          “Federal Securities Laws” has the meaning assigned to such term in
Section 5.03.
          “General Intangibles” means all “General Intangibles” as defined in
the New York UCC, including all choses in action and causes of action and all
other intangible personal property of any Pledgor of every kind and nature
(other than Accounts) now owned or hereafter acquired by any Pledgor, including
corporate or other business records, indemnification claims, contract rights
(including rights under leases, whether entered into as lessor or lessee, Swap
Agreements and other agreements), Intellectual Property (but excluding
“intent-to-use” applications for trademark or service mark registrations filed
pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, unless and until
an Amendment to Allege Use or a Statement of Use under Sections 1(c) and 1(d) of
the Lanham Act has been filed, to the extent that, and solely during the period
for which, any assignment of an “intent-to-use” application prior to such filing
would violate the Lanham Act), goodwill, registrations, franchises, tax refund
claims and any guarantee, claim, security interest or other security held by or
granted to any Pledgor to secure payment by an Account Debtor of any of the
Accounts.
          “Guarantors” means Holdings (prior to a Borrower Qualified IPO), and
the Subsidiary Loan Parties.
          “Intellectual Property” means all intellectual property of every kind
and nature now owned or hereafter acquired by any Pledgor, including inventions,
designs, Patents, Copyrights, Trademarks, Patent Licenses, Copyright Licenses,
Trademark Licenses, trade secrets, domain names, confidential or proprietary
technical and business information, know-how, show-how or other data or
information and all related documentation.

2



--------------------------------------------------------------------------------



 



          “Intellectual Property Security Agreement” means a security agreement
in the form hereof or a short form hereof, in each case, which form shall be
reasonably acceptable to the Administrative Agent.
          “IP Agreements” means all material Copyright Licenses, Patent
Licenses, Trademark Licenses, and all other agreements, permits, consents,
orders and franchises relating to the license, development, use or disclosure of
any material Intellectual Property to which a Pledgor, now or hereafter, is a
party or a beneficiary, including, without limitation, the agreements set forth
on Schedule III hereto.
          “Loan Document Obligations” has the meaning assigned to such term in
the Credit Agreement.
          “New York UCC” means the Uniform Commercial Code as from time to time
in effect in the State of New York.
          “Obligations” has the meaning assigned to such term in the Credit
Agreement.
          “Patent License” means any written agreement, now or hereafter in
effect, granting to any Pledgor any right to make, use or sell any invention
covered by a Patent, now or hereafter owned by any third party (including,
without limitation, any such rights that such Pledgor has the right to license).
          “Patents” means all of the following now owned or hereafter acquired
by any Pledgor: (a) all letters patent of the United States or the equivalent
thereof in any other country or jurisdiction, including those listed on
Schedule III, and all applications for letters patent of the United States or
the equivalent thereof in any other country or jurisdiction, including those
listed on Schedule III, (b) all provisionals, reissues, extensions,
continuations, divisions, continuations-in- part, reexaminations or revisions
thereof, and the inventions disclosed or claimed therein, including the right to
make, use, import and/or sell the inventions disclosed or claimed therein,
(c) all claims for, and rights to sue for, past or future infringements of any
of the foregoing and (d) all income, royalties, damages and payments now or
hereafter due and payable with respect to any of the foregoing, including
damages and payments for past or future infringement thereof.
          “Permitted Liens” means any Lien permitted by Section 6.02 of the
Credit Agreement.
          “Pledged Collateral” has the meaning assigned to such term in
Section 3.01.
          “Pledged Debt Securities” has the meaning assigned to such term in
Section 3.01.
          “Pledged Securities” means any promissory notes, stock certificates or
other certificated securities now or hereafter included in the Pledged
Collateral, including all certificates, instruments or other documents
representing or evidencing any Pledged Collateral.
          “Pledged Stock” has the meaning assigned to such term in Section 3.01.
          “Pledgor” shall mean the Borrower and each Guarantor.

3



--------------------------------------------------------------------------------



 



          “Secured Parties” means (a) the Lenders (and any Affiliate of a Lender
designated by the Borrower as a provider of cash management services to which
any obligation referred to in clause (c) of the definition of the term
Obligations is owed), (b) the Administrative Agent, (c) each Issuing Bank,
(d) each counterparty to any Swap Agreement entered into with a Loan Party or
any Affiliate of a Loan Party, the obligations under which constitute
Obligations, (e) the beneficiaries of each indemnification obligation undertaken
by any Loan Party under any Loan Document and (f) the successors and permitted
assigns of each of the foregoing.
          “Security Interest” has the meaning assigned to such term in
Section 4.01.
          “Subsidiary Loan Party” means any Subsidiary that is a party hereto or
any Subsidiary that becomes a party hereto pursuant to Section 7.16.
          “Trademark License” means any written agreement, now or hereafter in
effect, granting to any Pledgor any right to use any Trademark now or hereafter
owned by any third party (including, without limitation, any such rights that
such Pledgor has the right to license).
          “Trademarks” means all of the following now owned or hereafter
acquired by any Pledgor: (a) all trademarks, service marks, corporate names,
company names, business names, fictitious business names, trade styles, trade
dress, logos, other source or business identifiers, designs and general
intangibles of like nature, now existing or hereafter adopted or acquired, all
registrations thereof (if any), and all registration and recording applications
filed in connection therewith, including registrations and registration
applications in the United States Patent and Trademark Office or any similar
offices in any State of the United States or any other country or any political
subdivision thereof (except for “intent-to-use” applications for trademark or
service mark registrations filed pursuant to Section 1(b) of the Lanham Act, 15
U.S.C. § 1051, unless and until an Amendment to Allege Use or a Statement of Use
under Sections 1(c) and 1(d) of the Lanham Act has been filed, to the extent
that any assignment of an “intent-to-use” application prior to such filing would
violate the Lanham Act), and all renewals thereof, including those listed on
Schedule III, (b) all goodwill associated therewith or symbolized thereby,
(c) all claims for, and rights to sue for, past or future infringements of any
of the foregoing and (d) all income, royalties, damages and payments now or
hereafter due and payable with respect to any of the foregoing, including
damages and payments for past or future infringement thereof.
ARTICLE II
GUARANTEE
          Section 2.01. Guarantee. Each Guarantor unconditionally guarantees,
jointly with the other Guarantors and severally, to the Administrative Agent,
for the ratable benefit of the Secured Parties, as a primary obligor and not
merely as a surety, the due and punctual payment and performance of the
Obligations. Each Guarantor further agrees that the Obligations may be extended
or renewed, in whole or in part, without notice to or further assent from it,
and that it will remain bound upon its guarantee notwithstanding any extension
or renewal of any Obligation. Each Guarantor waives presentment to, demand of
payment from and protest to the

4



--------------------------------------------------------------------------------



 



Borrower or any other Loan Party of any of the Obligations, and also waives
notice of acceptance of its guarantee and notice of protest for nonpayment.
          Section 2.02. Guarantee of Payment. Each Guarantor further agrees that
its guarantee hereunder constitutes a guarantee of payment when due (whether at
the stated maturity, by acceleration or otherwise) and not of collection, and
waives any right to require that any resort be had by the Administrative Agent
or any other Secured Party to any security held for the payment of the
Obligations or to any balance of any deposit account or credit on the books of
the Administrative Agent or any other Secured Party in favor of the Borrower or
any other person.
          Section 2.03. No Limitations, Etc. (a) Except for termination of a
Guarantor’s obligations hereunder as expressly provided for in Section 7.15 and
except as provided in Section 2.07, the obligations of each Guarantor hereunder
shall not be subject to any reduction, limitation, impairment or termination for
any reason, including any claim of waiver, release, surrender, alteration or
compromise, and shall not be subject to any defense or setoff, counterclaim,
recoupment or termination whatsoever by reason of the invalidity, illegality or
unenforceability of the Obligations or otherwise (other than defense of payment
or performance). Without limiting the generality of the foregoing, the
obligations of each Guarantor hereunder, to the fullest extent permitted by
applicable law, shall not be discharged or impaired or otherwise affected by,
and each Guarantor hereby waives any defense to the enforcement hereof by reason
of:
     (i) the failure of the Administrative Agent or any other Secured Party to
assert any claim or demand or to exercise or enforce any right or remedy under
the provisions of any Loan Document or otherwise;
     (ii) any rescission, waiver, amendment or modification of, increase in the
Obligations with respect to, or any release from any of the terms or provisions
of, any Loan Document or any other agreement, including with respect to any
other Guarantor under this Agreement;
     (iii) the failure to perfect any security interest in, or the exchange,
substitution, release or any impairment of, any security held by the
Administrative Agent or any other Secured Party for the Obligations;
     (iv) any default, failure or delay, willful or otherwise, in the
performance of the Obligations;
     (v) any other act or omission that may or might in any manner or to any
extent vary the risk of any Guarantor or otherwise operate as a discharge of any
Guarantor as a matter of law or equity (other than the payment in full in cash
or immediately available funds of all the Obligations);
     (vi) any illegality, lack of validity or enforceability of any Obligation;

5



--------------------------------------------------------------------------------



 



     (vii) any change in the corporate existence, structure or ownership of any
Loan Party, or any insolvency, bankruptcy, reorganization or other similar
proceeding affecting any Loan Party or its assets or any resulting release or
discharge of any Obligation;
     (viii) the existence of any claim, set-off or other rights that the
Guarantors may have at any time against the Borrower, the Administrative Agent,
any other Secured Party or any other person, whether in connection herewith or
any unrelated transactions; provided that nothing herein will prevent the
assertion of any such claim by separate suit or compulsory counterclaim;
     (ix) any action permitted or authorized hereunder; or
     (x) any other circumstance (including without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Administrative Agent or any other Secured Party that might otherwise constitute
a defense to, or a legal or equitable discharge of, the Borrower or any
Guarantor or any other guarantor or surety.
Each Guarantor expressly authorizes the Secured Parties to take and hold
security for the payment and performance of the Obligations, to exchange, waive
or release any or all such security (with or without consideration), to enforce
or apply such security and direct the order and manner of any sale thereof in
their sole discretion or to release or substitute any one or more other
guarantors or obligors upon or in respect of the Obligations, all without
affecting the obligations of any Guarantor hereunder.
          (b) To the fullest extent permitted by applicable law, each Guarantor
waives any defense based on or arising out of any defense of any other Loan
Party or the unenforceability of the Obligations or any part thereof from any
cause, or the cessation from any cause of the liability of any other Loan Party,
other than the payment in full in cash or immediately available funds of all the
Obligations (other than contingent or unliquidated obligations or liabilities).
The Administrative Agent and the other Secured Parties may, at their election,
foreclose on any security held by one or more of them by one or more judicial or
nonjudicial sales, accept an assignment of any such security in lieu of
foreclosure, compromise or adjust any part of the Obligations, make any other
accommodation with any other Loan Party or exercise any other right or remedy
available to them against any other Loan Party, without affecting or impairing
in any way the liability of any Guarantor hereunder except to the extent the
Obligations (other than contingent or unliquidated obligations or liabilities)
have been paid in full in cash or immediately available funds. To the fullest
extent permitted by applicable law, each Guarantor waives any defense arising
out of any such election even though such election operates, pursuant to
applicable law, to impair or to extinguish any right of reimbursement or
subrogation or other right or remedy of such Guarantor against any other Loan
Party, as the case may be, or any security.
          Section 2.04. Reinstatement. Each Guarantor agrees that its guarantee
hereunder shall continue to be effective or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any Obligation is rescinded or
must otherwise be restored by the Administrative Agent or any other Secured
Party upon the bankruptcy or reorganization of the Borrower or any other Loan
Party or otherwise.

6



--------------------------------------------------------------------------------



 



          Section 2.05. Agreement To Pay; Contribution; Subrogation. In
furtherance of the foregoing and not in limitation of any other right that the
Administrative Agent or any other Secured Party has at law or in equity against
any Guarantor by virtue hereof, upon the failure of the Borrower to pay any
Obligation when and as the same shall become due, whether at maturity, by
acceleration, after notice of prepayment or otherwise, each Guarantor hereby
promises to and will forthwith pay, or cause to be paid, to the Administrative
Agent for distribution to the applicable Secured Parties in cash the amount of
such unpaid Obligation. Each Guarantor hereby unconditionally and irrevocably
agrees that in the event any payment shall be required to be made to any Secured
Party under this guarantee or any other guarantee, such Guarantor will
contribute, to the maximum extent permitted by law, such amounts to each other
Guarantor and each other guarantor so as to maximize the aggregate amount paid
to the Secured Parties under or in respect of the Loan Documents. Upon payment
by any Guarantor of any sums to the Administrative Agent as provided above, all
rights of such Guarantor against the Borrower, or other Loan Party or any other
Guarantor arising as a result thereof by way of right of subrogation,
contribution, reimbursement, indemnity or otherwise shall in all respects be
subject to Article VI.
          Section 2.06. Information. Each Guarantor assumes all responsibility
for being and keeping itself informed of the financial condition and assets of
the Borrower and each other Loan Party, and of all other circumstances bearing
upon the risk of nonpayment of the Obligations and the nature, scope and extent
of the risks that such Guarantor assumes and incurs hereunder, and agrees that
none of the Administrative Agent or the other Secured Parties will have any duty
to advise such Guarantor of information known to it or any of them regarding
such circumstances or risks.
          Section 2.07. Maximum Liability. Each Guarantor, and by its acceptance
of this guarantee, the Administrative Agent and each Secured Party hereby
confirms that it is the intention of all such Persons that this guarantee and
the Obligations of each Guarantor hereunder not constitute a fraudulent transfer
or conveyance for purposes of the U.S. Bankruptcy Code or any other federal,
state or foreign bankruptcy, insolvency, receivership or similar law, the
Uniform Fraudulent Conveyance Act, the Uniform Fraudulent Transfer Act or any
similar foreign, federal or state law to the extent applicable to this guarantee
and the Obligations of each Guarantor hereunder. To effectuate the foregoing
intention, the Administrative Agent, the Secured Parties and the Guarantors
hereby irrevocably agree that the Obligations of each Guarantor under this
guarantee at any time shall be limited to the maximum amount as will result in
the Obligations of such Guarantor under this guarantee not constituting a
fraudulent transfer or conveyance.
          Section 2.08. Payment Free and Clear of Taxes. Any and all payments by
or on account of any obligation of any Guarantor hereunder or under any other
Loan Document shall be made free and clear of, and without deduction for, any
Indemnified Taxes or Other Taxes on the same terms and to the same extent that
payments by any Loan Party are required to be made pursuant to the terms of
Section 2.17 of the Credit Agreement. The provisions of Section 2.17 of the
Credit Agreement shall apply to each Guarantor mutatis mutandis.

7



--------------------------------------------------------------------------------



 



ARTICLE III
PLEDGE OF SECURITIES
          Section 3.01. Pledge. As security for the payment or performance, as
the case may be, in full of its Obligations, each Pledgor hereby assigns and
pledges to the Administrative Agent, its successors and permitted assigns, for
the ratable benefit of the Secured Parties, and hereby grants to the
Administrative Agent, its successors and permitted assigns, for the ratable
benefit of the Secured Parties, a security interest in all of such Pledgor’s
right, title and interest in, to and under (a) the Equity Interests directly
owned by it (including those listed on Schedule II) and any other Equity
Interests obtained in the future by such Pledgor and any certificates
representing all such Equity Interests (the “Pledged Stock”); provided that the
Pledged Stock shall not include (i)(A) more than 65% of the issued and
outstanding voting Equity Interests of any “first tier” Foreign Subsidiary
directly owned by such Pledgor, (B) more than 65% of the issued and outstanding
voting Equity Interests of any “first tier” Qualified CFC Holding Company
directly owned by such Pledgor, (C) any issued and outstanding Equity Interest
of any Foreign Subsidiary that is not a first tier Foreign Subsidiary, or
(D) any issued and outstanding Equity Interests of any Qualified CFC Holding
Company that is not a “first tier” Qualified CFC Holding Company, (ii) to the
extent applicable law requires that a Subsidiary of such Pledgor issue
directors’ qualifying shares or similar shares, such shares or nominee or other
similar shares, (iii) any Equity Interests with respect to which a grant of
security is not required by reason of Section 5.10(g) of the Credit Agreement,
or (iv) any Equity Interests of a Subsidiary (which Subsidiary is set forth on
Schedule 1.01A to the Credit Agreement) to the extent that, as of the Closing
Date, and for so long as, such a pledge of such Equity Interests would violate
applicable law or an enforceable contractual obligation binding on or relating
to such Equity Interests; (b)(i) the debt obligations listed opposite the name
of such Pledgor on Schedule II, (ii) any debt securities in the future issued to
such Pledgor and (iii) the certificates, promissory notes and any other
instruments, if any, evidencing such debt securities (the “Pledged Debt
Securities”); (c) subject to Section 3.05 hereof, all payments of principal or
interest, dividends, cash, instruments and other property from time to time
received, receivable or otherwise distributed in respect of, in exchange for or
upon the conversion of, and all other proceeds received in respect of, the
property referred to in clauses (a) and (b) above; (d) subject to Section 3.05
hereof, all rights and privileges of such Pledgor with respect to the securities
and other property referred to in clauses (a), (b) and (c) above; and (e) all
proceeds of any of the foregoing (the items referred to in clauses (a) through
(e) above being collectively referred to as the “Pledged Collateral”).
          TO HAVE AND TO HOLD the Pledged Collateral, together with all right,
title, interest, powers, privileges and preferences pertaining or incidental
thereto, unto the Administrative Agent, its successors and permitted assigns,
for the ratable benefit of the Secured Parties, forever; subject, however, to
the terms, covenants and conditions hereinafter set forth.
          Section 3.02. Delivery of the Pledged Collateral. (a) Each Pledgor
agrees promptly to deliver or cause to be delivered to the Administrative Agent,
for the ratable benefit of the Secured Parties, any and all Pledged Securities
to the extent such Pledged Securities are either (i) Equity Interests or
(ii) promissory notes or other instruments evidencing Indebtedness required to
be delivered pursuant to paragraph (b) of this Section 3.02. If any Pledged
Stock that

8



--------------------------------------------------------------------------------



 



is uncertificated on the date hereof shall hereafter become certificated, the
applicable Pledgor shall promptly cause the certificate or certificates
representing Pledged Stock to be delivered to the Administrative Agent, as agent
for the Secured Parties, together with the accompanying stock powers or other
documentation required by Section 3.02(c). None of the Pledgors shall permit any
other party to “control” (for purposes of Section 8-106 of the New York UCC (or
any analogous provision of the Uniform Commercial Code in effect in the
jurisdiction whose law applies)) any uncertificated securities that constitute
Pledged Collateral other than the Administrative Agent, as agent for the Secured
Parties.
          (b) Each Pledgor will cause any Indebtedness for borrowed money having
an aggregate principal amount in excess of $5.0 million (other than
(i) intercompany current liabilities incurred in the ordinary course of business
in connection with the cash management operations of Holdings, the Borrower and
its Subsidiaries or (ii) to the extent that a pledge of such promissory note or
instrument would violate applicable law) owed to such Pledgor by any person to
be evidenced by a duly executed promissory note that is pledged and delivered to
the Administrative Agent, for the ratable benefit of the Secured Parties,
pursuant to the terms hereof. To the extent any such promissory note is a demand
note, each Pledgor party thereto agrees, if requested by the Administrative
Agent, to immediately demand payment thereunder upon an Event of Default
specified under Section 7.01(b), (c), (f), (h) or (i) of the Credit Agreement
unless such demand would not be commercially reasonable or would otherwise
expose such Pledgor to liability to the maker.
          (c) Upon delivery to the Administrative Agent, (i) any Pledged
Securities required to be delivered pursuant to the foregoing paragraphs (a) and
(b) of this Section 3.02 shall be accompanied by stock powers or note powers, as
applicable, duly executed in blank or other instruments of transfer reasonably
satisfactory to the Administrative Agent and by such other instruments and
documents as the Administrative Agent may reasonably request and (ii) all other
property comprising part of the Pledged Collateral delivered pursuant to the
terms of this Agreement shall be accompanied to the extent necessary to perfect
the security interest in or allow realization on the Pledged Collateral by
proper instruments of assignment duly executed by the applicable Pledgor and
such other instruments or documents (including issuer acknowledgments in respect
of uncertificated securities) as the Administrative Agent may reasonably
request. Each delivery of Pledged Securities shall be accompanied by a schedule
describing the securities, which schedule shall be attached hereto as
Schedule II (or a supplement to Schedule II, as applicable) and made a part
hereof; provided that failure to attach any such schedule hereto shall not
affect the validity of such pledge of such Pledged Securities. Each schedule so
delivered shall supplement any prior schedules so delivered.
          (d) In the event any Pledged Securities constitute uncertificated
securities, each Pledgor shall, pursuant to an agreement in form and substance
reasonably satisfactory to the Administrative Agent, either (i) cause the issuer
to agree to comply with instructions from the Administrative Agent without
further consent of any Pledgor or (ii) cause the issuer to register the
Administrative Agent as the registered owner of such uncertificated security.
          Section 3.03. Representations, Warranties and Covenants. The Pledgors,
jointly and severally, represent, warrant and covenant to and with the
Administrative Agent, for the ratable benefit of the Secured Parties, that:

9



--------------------------------------------------------------------------------



 



          (a) Schedule II correctly sets forth the percentage of the issued and
outstanding shares of each class of the Equity Interests of the issuer thereof
represented by such Pledged Stock and includes all Equity Interests, debt
securities and promissory notes or instruments evidencing Indebtedness required
to be (i) pledged in order to satisfy the Collateral and Guarantee Requirement,
or (ii) delivered pursuant to Section 3.02(b);
          (b) the Pledged Stock and Pledged Debt Securities (solely with respect
to Pledged Debt Securities issued by a person that is not a Subsidiary of
Holdings or an Affiliate of any such subsidiary, to the best of each Pledgor’s
knowledge) have been duly and validly authorized and issued by the issuers
thereof and (i) in the case of Pledged Stock, are fully paid and nonassessable
(other than with respect to Pledged Stock consisting of membership interests of
limited liability companies to the extent provided in Sections 18-502 and 18-607
of the Delaware Limited Liability Company Act) and (ii) in the case of Pledged
Debt Securities (solely with respect to Pledged Debt Securities issued by a
person that is not a Subsidiary of Holdings or an Affiliate of any such
subsidiary, to the best of each Pledgor’s knowledge) are legal, valid and
binding obligations of the issuers thereof, subject to the effects of
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium and
other similar laws relating to or affecting creditors’ rights generally, general
equitable principles (whether considered in a proceeding at law or in equity)
and an implied covenant of good faith and fair dealing;
          (c) except for the security interests granted hereunder, each Pledgor
(i) is and, subject to any transfers made in compliance with the Credit
Agreement, will continue to be the direct owner, beneficially and of record, of
the Pledged Securities indicated on Schedule II as owned by such Pledgor,
(ii) holds the same free and clear of all Liens, other than Permitted Liens,
(iii) will make no assignment, pledge, hypothecation or transfer of, or create
or permit to exist any security interest in or other Lien on, the Pledged
Collateral, other than pursuant to a transaction permitted by the Credit
Agreement and other than Permitted Liens and (iv) subject to the rights of such
Pledgor under the Loan Documents to dispose of Pledged Collateral, will use
commercially reasonable efforts to defend its title or interest hereto or
therein against any and all Liens (other than Permitted Liens), however arising,
of all persons;
          (d) other than as set forth in the Credit Agreement or the schedules
thereto, and except for restrictions and limitations imposed by the Loan
Documents or securities laws generally or otherwise permitted to exist pursuant
to the terms of the Credit Agreement, the Pledged Stock (other than partnership
interests) is and will continue to be freely transferable and assignable, and
none of the Pledged Stock is or will be subject to any option, right of first
refusal, shareholders agreement, charter or by-law provisions or contractual
restriction of any nature that might prohibit, impair, delay or otherwise affect
the pledge of such Pledged Stock hereunder, the sale or disposition thereof
pursuant hereto or the exercise by the Administrative Agent of rights and
remedies hereunder;
          (e) each Pledgor has the power and authority to pledge the Pledged
Collateral pledged by it hereunder in the manner hereby done or contemplated;
          (f) other than as set forth in the Credit Agreement or the schedules
thereto, no consent or approval of any Governmental Authority, any securities
exchange or any other person

10



--------------------------------------------------------------------------------



 



was or is necessary to the validity of the pledge effected hereby (other than
such as have been obtained and are in full force and effect);
          (g) by virtue of the execution and delivery by the Pledgors of this
Agreement and the Foreign Pledge Agreements, when any Pledged Securities
(including Pledged Stock of any Domestic Subsidiary, any Qualified CFC Holding
Company or any foreign stock covered by a Foreign Pledge Agreement) are
delivered to the Administrative Agent, for the ratable benefit of the Secured
Parties, in accordance with this Agreement and a financing statement covering
such Pledged Securities is filed in the appropriate filing office, the
Administrative Agent will obtain, for the ratable benefit of the Secured
Parties, a legal, valid and perfected lien upon and security interest in such
Pledged Securities under the New York UCC, subject only to Permitted Liens, as
security for the payment and performance of the Obligations;
          (h) each Pledgor that is an issuer of the Pledged Collateral confirms
that it has received notice of the security interest granted hereunder and
consents to such security interest and agrees to transfer record ownership of
the securities issued by it in connection with any request by the Administrative
Agent; and
          (i) the Pledgors shall not amend, or permit to be amended, the limited
liability company agreement (or operating agreement or similar agreement) or
partnership agreement of any Subsidiary of any Loan Party whose Equity Interests
are, or are required to be, Collateral in a manner to cause such Equity
Interests to not constitute a security under Section 8-103 of the New York UCC
or the corresponding code or statute of any other applicable jurisdiction unless
such Loan Party shall have first delivered 30 days written notice to the
Administrative Agent and shall have taken all actions contemplated hereby and as
otherwise reasonably required by the Administrative Agent to maintain the
security interest of the Administrative Agent therein as a valid, perfected,
first priority security interest.
          Section 3.04. Registration in Nominee Name; Denominations. The
Administrative Agent, on behalf of the Secured Parties, shall have the right (in
its sole and absolute discretion) to hold the Pledged Securities in the name of
the applicable Pledgor, endorsed or assigned in blank or in favor of the
Administrative Agent or, if an Event of Default shall have occurred and be
continuing, in its own name as pledgee or the name of its nominee (as pledgee or
as sub-agent). Each Pledgor will promptly give to the Administrative Agent
copies of any notices or other communications received by it with respect to
Pledged Securities registered in the name of such Pledgor. If an Event of
Default shall have occurred and be continuing, the Administrative Agent shall
have the right to exchange the certificates representing Pledged Securities for
certificates of smaller or larger denominations for any purpose consistent with
this Agreement. Each Pledgor shall use its commercially reasonable efforts to
cause any Loan Party that is not a party to this Agreement to comply with a
request by the Administrative Agent, pursuant to this Section 3.04, to exchange
certificates representing Pledged Securities of such Loan Party for certificates
of smaller or larger denominations.
          Section 3.05. Voting Rights; Dividends and Interest, Etc. (a) Unless
and until an Event of Default shall have occurred and be continuing and the
Administrative Agent shall have given notice to the relevant Pledgors of the
Administrative Agent’s intention to exercise its rights hereunder:

11



--------------------------------------------------------------------------------



 



     (i) Each Pledgor shall be entitled to exercise any and all voting and/or
other consensual rights and powers inuring to an owner of Pledged Collateral or
any part thereof for any purpose consistent with the terms of this Agreement,
the Credit Agreement and the other Loan Documents; provided that, except as
permitted under the Credit Agreement, such rights and powers shall not be
exercised in any manner that could materially and adversely affect the rights
inuring to a holder of any Pledged Collateral, the rights and remedies of any of
the Administrative Agent or the other Secured Parties under this Agreement, the
Credit Agreement or any other Loan Document or the ability of the Secured
Parties to exercise the same.
     (ii) The Administrative Agent shall promptly execute and deliver to each
Pledgor, or cause to be executed and delivered to such Pledgor, all such
proxies, powers of attorney and other instruments as such Pledgor may reasonably
request for the purpose of enabling such Pledgor to exercise the voting and/or
consensual rights and powers it is entitled to exercise pursuant to subparagraph
(i) above.
     (iii) Each Pledgor shall be entitled to receive and retain any and all
dividends, interest, principal and other distributions paid on or distributed in
respect of the Pledged Collateral to the extent and only to the extent that such
dividends, interest, principal and other distributions are permitted by, and
otherwise paid or distributed in accordance with, the terms and conditions of
the Credit Agreement, the other Loan Documents and applicable laws; provided
that (A) any noncash dividends, interest, principal or other distributions,
payments or other consideration in respect thereof, including any rights to
receive the same to the extent not so distributed or paid, that would constitute
Pledged Securities, whether resulting from a subdivision, combination or
reclassification of the outstanding Equity Interests of the issuer of any
Pledged Securities, received in exchange for Pledged Securities or any part
thereof, or in redemption thereof, as a result of any merger, consolidation,
acquisition or other exchange of assets to which such issuer may be a party or
otherwise and (B) any non-cash dividends and other distributions paid or payable
in respect of any Pledged Securities that would constitute Pledged Securities in
connection with a partial or total liquidation or dissolution or in connection
with a reduction of capital, capital surplus or paid in surplus, shall be and
become part of the Pledged Collateral, and, if received by any Pledgor, shall
not be commingled by such Pledgor with any of its other funds or property but
shall be held separate and apart therefrom, shall be held in trust for the
benefit of the Administrative Agent, for the ratable benefit of the Secured
Parties, and shall be forthwith delivered to the Administrative Agent, for the
ratable benefit of the Secured Parties, in the same form as so received
(endorsed in a manner reasonably satisfactory to the Administrative Agent).
          (b) Upon the occurrence and during the continuance of an Event of
Default and after notice by the Administrative Agent to the Borrower of the
Administrative Agent’s intention to exercise its rights hereunder, all rights of
any Pledgor to dividends, interest, principal or other distributions that such
Pledgor is authorized to receive pursuant to paragraph (a)(iii) of this
Section 3.05 shall cease, and all such rights shall thereupon become vested, for
the ratable benefit of the Secured Parties, in the Administrative Agent which
shall have the sole and exclusive right and authority to receive and retain such
dividends, interest, principal or other distributions; provided, however, that
even after the occurrence of an Event of Default, any

12



--------------------------------------------------------------------------------



 



Pledgor may continue to exercise dividend and distribution rights solely to the
extent permitted under subclause (i), subclause (iii) and subclause (v) of
Section 6.06(b) of the Credit Agreement. All dividends, interest, principal or
other distributions received by any Pledgor contrary to the provisions of this
Section 3.05 shall not be commingled by such Pledgor with any of its other funds
or property but shall be held separate and apart therefrom, shall be held in
trust for the benefit of the Administrative Agent, for the ratable benefit of
the Secured Parties, and shall be forthwith delivered to the Administrative
Agent, for the ratable benefit of the Secured Parties, in the same form as so
received (endorsed in a manner reasonably satisfactory to the Administrative
Agent). Any and all money and other property paid over to or received by the
Administrative Agent pursuant to the provisions of this paragraph (b) shall be
retained by the Administrative Agent in an account to be established by the
Administrative Agent upon receipt of such money or other property and shall be
applied in accordance with the provisions of Section 5.02 hereof. After all
Events of Default have been cured or waived and the Borrower has delivered to
the Administrative Agent a certificate to that effect, the Administrative Agent
shall promptly repay to each Pledgor (without interest) all dividends, interest,
principal or other distributions that such Pledgor would otherwise be permitted
to retain pursuant to the terms of paragraph (a)(iii) of this Section 3.05 and
that remain in such account.
          (c) Upon the occurrence and during the continuance of an Event of
Default and after notice by the Administrative Agent to the Borrower of the
Administrative Agent’s intention to exercise its rights hereunder, all rights of
any Pledgor to exercise the voting and/or consensual rights and powers it is
entitled to exercise pursuant to paragraph (a)(i) of this Section 3.05, and the
obligations of the Administrative Agent under paragraph (a)(ii) of this
Section 3.05, shall cease, and all such rights shall thereupon become vested in
the Administrative Agent, for the ratable benefit of the Secured Parties, which
shall have the sole and exclusive right and authority to exercise such voting
and consensual rights and powers; provided that, unless otherwise directed by
the Required Lenders, the Administrative Agent shall have the right from time to
time following and during the continuance of an Event of Default to permit the
Pledgors to exercise such rights. After all Events of Default have been cured or
waived and the Borrower has delivered to the Administrative Agent a certificate
to that effect, each Pledgor shall have the right to exercise the voting and/or
consensual rights and powers that such Pledgor would otherwise be entitled to
exercise pursuant to the terms of paragraph (a)(i) above.
ARTICLE IV
SECURITY INTERESTS IN OTHER PERSONAL PROPERTY
          Section 4.01. Security Interest. (a) As security for the payment or
performance when due (whether at the stated maturity, by acceleration or
otherwise), as the case may be, in full of the Obligations, each Pledgor hereby
assigns and pledges to the Administrative Agent, its successors and permitted
assigns, for the ratable benefit of the Secured Parties, and hereby grants to
the Administrative Agent, its successors and permitted assigns, for the ratable
benefit of the Secured Parties, a security interest (the “Security Interest”) in
all right, title and interest in or to any and all of the following assets and
properties now owned or at any time hereafter acquired

13



--------------------------------------------------------------------------------



 



by such Pledgor or in which such Pledgor now has or at any time in the future
may acquire any right, title or interest (collectively, the “Article 9
Collateral”):
     (i) all Accounts;
     (ii) all Chattel Paper;
     (iii) all cash and Deposit Accounts;
     (iv) all Documents;
     (v) all Equipment;
     (vi) all General Intangibles;
     (vii) all Instruments;
     (viii) all Inventory;
     (ix) all Investment Property;
     (x) all Letter of Credit Rights;
     (xi) all Commercial Tort Claims;
     (xii) all other personal property not otherwise described above (except for
property specifically excluded from any defined term used in any of the
foregoing clauses);
     (xiii) all books and records pertaining to the Article 9 Collateral; and
     (xiv) to the extent not otherwise included, all proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any person with respect to any of the
foregoing.
Notwithstanding anything to the contrary in this Agreement, this Agreement shall
not constitute a grant of a security interest in (a) any vehicle covered by a
certificate of title or ownership, whether now owned or hereafter acquired,
(b) any assets (including Equity Interests), whether now owned or hereafter
acquired, with respect to which the Collateral and Guarantee Requirement or the
other paragraphs of Section 5.10 of the Credit Agreement would not be required
to be satisfied by reason of Section 5.10(g) of the Credit Agreement if
hereafter acquired, (c) any property excluded from the definition of Pledged
Collateral by virtue of the proviso to Section 3.01 hereof, (d) any Letter of
Credit Rights to the extent any Pledgor is required by applicable law to apply
the proceeds of a drawing of such Letter of Credit for a specified purpose,
(e) any Pledgor’s right, title or interest in any license, contract or agreement
to which such Pledgor is a party or any of its right, title or interest
thereunder to the extent, but only to the extent, that such a grant would, under
the terms of such license, contract or agreement, result in a breach of the
terms of, or constitute a default under, or result in the abandonment,

14



--------------------------------------------------------------------------------



 



invalidation or unenforceability of, any license, contract or agreement to which
such Pledgor is a party (other than to the extent that any such term would be
rendered ineffective pursuant to Section 9-406, 9-407, 9-408 or 9-409 of the New
York UCC or any other applicable law (including, without limitation, Title 11 of
the United States Code) or principles of equity); provided that immediately upon
the ineffectiveness, lapse or termination of any such provision, the Collateral
shall include, and such Pledgor shall be deemed to have granted a security
interest in, all such rights and interests as if such provision had never been
in effect or (f) any Equipment owned by any Pledgor that is subject to a
purchase money lien or a Capital Lease Obligation if the contract or other
agreement in which such Lien is granted (or the documentation providing for such
Capital Lease Obligation) prohibits or requires the consent of any person other
than the Pledgors as a condition to the creation of any other security interest
on such Equipment.
          (b) Each Pledgor hereby irrevocably authorizes the Administrative
Agent at any time and from time to time to file in any relevant jurisdiction any
initial financing statements (including fixture filings) with respect to the
Article 9 Collateral or any part thereof and amendments thereto that contain the
information required by Article 9 of the Uniform Commercial Code of each
applicable jurisdiction for the filing of any financing statement or amendment,
including (i) whether such Pledgor is an organization, the type of organization
and any organizational identification number issued to such Pledgor, (ii) in the
case of a financing statement filed as a fixture filing, a sufficient
description of the real property to which such Article 9 Collateral relates and
(iii) a description of collateral that describes such property in any other
manner as the Administrative Agent may reasonably determine is necessary or
advisable to ensure the perfection of the security interest in the Article 9
Collateral granted under this Agreement, including describing such property as
“all assets” or “all property”. Each Pledgor agrees to provide such information
to the Administrative Agent promptly upon request.
          The Administrative Agent is further authorized to file with the United
States Patent and Trademark Office or United States Copyright Office (or any
successor office) such documents as may be reasonably necessary or advisable for
the purpose of perfecting, confirming, continuing, enforcing or protecting the
Security Interest granted by each Pledgor, without the signature of such
Pledgor, and naming such Pledgor or the Pledgors as debtors and the
Administrative Agent as secured party. Notwithstanding anything to the contrary
herein, no Pledgor shall be required to take any action under the laws of any
jurisdiction other than the United States (or any political subdivision thereof)
and its territories and possessions for the purpose of perfecting the Security
Interest in any Article 9 Collateral of such Pledgor constituting Patents,
Trademarks or Copyrights unless required by the Administrative Agent in its
reasonable discretion.
          (c) The Security Interest is granted as security only and shall not
subject the Administrative Agent or any other Secured Party to, or in any way
alter or modify, any obligation or liability of any Pledgor with respect to or
arising out of the Article 9 Collateral.
          Section 4.02. Representations and Warranties. The Pledgors jointly and
severally represent and warrant to the Administrative Agent and the Secured
Parties that:
          (a) Each Pledgor has good and valid rights in and title to the
Article 9 Collateral with respect to which it has purported to grant a Security
Interest hereunder and has

15



--------------------------------------------------------------------------------



 



full power and authority to grant to the Administrative Agent the Security
Interest in such Article 9 Collateral pursuant hereto and to execute, deliver
and perform its obligations in accordance with the terms of this Agreement,
without the consent or approval of any other person other than any consent or
approval that has been obtained and is in full force and effect or has otherwise
been disclosed herein or in the Credit Agreement.
          (b) The information set forth in the schedules attached hereto is
correct and complete, in all material respects, as of the Closing Date. The
Uniform Commercial Code financing statements (including fixture filings, as
applicable) or other appropriate filings, recordings or registrations containing
a description of the Article 9 Collateral that have been prepared by the
Administrative Agent for filing in each governmental, municipal or other office
specified in Schedule IV (or specified by notice from the Borrower to the
Administrative Agent after the Closing Date in the case of filings, recordings
or registrations required by Section 5.10 of the Credit Agreement) constitute
all the filings, recordings and registrations (except to the extent that filings
are required to be made in the United States Patent and Trademark Office and the
United States Copyright Office, or any similar office in any other jurisdiction,
in order to perfect the Security Interest in Article 9 Collateral consisting of
United States Patents, United States registered Trademarks and United States
registered Copyrights) that are necessary to publish notice of and protect the
validity of and to establish a legal, valid and perfected security interest in
favor of the Administrative Agent (for the ratable benefit of the Secured
Parties) in respect of all Article 9 Collateral in which the Security Interest
may be perfected by filing, recording or registration in the United States (or
any political subdivision thereof) and its territories and possessions, and no
further or subsequent filing, refiling, recording, rerecording, registration or
reregistration is necessary in any such jurisdiction, except as provided under
applicable law with respect to the filing of continuation statements or
amendments. Each Pledgor represents and warrants that a fully executed
Intellectual Property Security Agreement containing a description of all
Article 9 Collateral consisting of Intellectual Property with respect to United
States Patents (and Patents for which United States applications are pending),
United States registered Trademarks (and Trademarks for which United States
registration applications are pending) and United States registered Copyrights
(and Copyrights for which United States registration applications are pending)
has been delivered to the Administrative Agent for recording with the United
States Patent and Trademark Office and the United States Copyright Office
pursuant to 35 U.S.C. § 261, 15 U.S.C. § 1060 or 17 U.S.C. § 205 and the
regulations thereunder, as applicable, and reasonably requested by the
Administrative Agent, to protect the validity of and to establish a legal, valid
and perfected security interest in favor of the Administrative Agent, for the
ratable benefit of the Secured Parties, in respect of all Article 9 Collateral
consisting of such Intellectual Property in which a security interest may be
perfected by recording with the United States Patent and Trademark Office and
the United States Copyright Office, and no further or subsequent filing,
refiling, recording, rerecording, registration or reregistration is necessary
(other than the Uniform Commercial Code financings statements referred to above,
and other than such actions as are necessary to perfect the Security Interest
with respect to any Article 9 Collateral consisting of United States Patents,
Trademarks and Copyrights (or registration or application for registration
thereof) acquired or developed after the date hereof).
          (c) The Security Interest constitutes (i) a legal and valid security
interest in all the Article 9 Collateral securing the payment and performance of
the Obligations, (ii) subject to

16



--------------------------------------------------------------------------------



 



the filings described in Section 4.02(b), a perfected security interest in all
Article 9 Collateral in which a security interest may be perfected by filing,
recording or registering a financing statement or analogous document in the
United States (or any political subdivision thereof) and its territories and
possessions pursuant to the Uniform Commercial Code or other applicable law in
such jurisdictions and (iii) a security interest that shall be perfected in all
Article 9 Collateral in which a security interest may be perfected upon the
receipt and recording of the Intellectual Property Security Agreement with the
United States Patent and Trademark Office and the United States Copyright
Office, as applicable. The Security Interest is and shall be prior to any other
Lien on any of the Article 9 Collateral other than Permitted Liens.
          (d) The Article 9 Collateral is owned by the Pledgors free and clear
of any Lien, other than Permitted Liens. None of the Pledgors has filed or
consented to the filing of (i) any financing statement or analogous document
under the Uniform Commercial Code or any other applicable laws covering any
Article 9 Collateral, (ii) any assignment in which any Pledgor assigns any
Article 9 Collateral or any security agreement or similar instrument covering
any Article 9 Collateral with the United States Patent and Trademark Office or
the United States Copyright Office or (iii) any assignment in which any Pledgor
assigns any Article 9 Collateral or any security agreement or similar instrument
covering any Article 9 Collateral with any foreign governmental, municipal or
other office, which financing statement or analogous document, assignment,
security agreement or similar instrument is still in effect, except, in each
case, for Permitted Liens.
          (e) None of the Pledgors holds any Commercial Tort Claim individually
in excess of $5.0 million as of the Closing Date except as indicated on
Schedule V.
          (f) Except as set forth in Schedule VI, as of the Closing Date, all
Accounts have been originated by the Pledgors and all Inventory has been
produced or acquired by the Pledgors in the ordinary course of business.
          (g) As to itself and its Article 9 Collateral consisting of
Intellectual Property (the “Intellectual Property Collateral”), to the best of
each Pledgor’s knowledge:
     (i) The Intellectual Property Collateral set forth on Schedule III includes
all of the material Patents, domain names, Trademarks, Copyrights and IP
Agreements owned by such Pledgor as of the date hereof.
     (ii) The Intellectual Property Collateral is subsisting and has not been
adjudged invalid or unenforceable in whole or part (except for office actions
issued in the ordinary course by the United States Patent and Trademark Office
or any similar office in any foreign jurisdiction), and, to the best of such
Pledgor’s knowledge, is valid and enforceable, except as would not reasonably be
expected to have a Material Adverse Effect. Such Pledgor is not aware of any
uses of any item of Intellectual Property Collateral that would be expected to
lead to such item becoming invalid or unenforceable, except as would not
reasonably be expected to have a Material Adverse Effect.
     (iii) Such Pledgor has made or performed all commercially reasonable acts,
including without limitation filings, recordings and payment of all required
fees and

17



--------------------------------------------------------------------------------



 



taxes, required to maintain and protect its interest in each and every item of
Intellectual Property Collateral in full force and effect in the United States
and such Pledgor has used proper statutory notice in connection with its use of
each Patent, Trademark and Copyright in the Intellectual Property Collateral, in
each case, except to the extent that the failure to do so would not reasonably
be expected to have a Material Adverse Effect.
     (iv) With respect to each IP Agreement, the absence, termination or
violation of which would reasonably be expected to have a Material Adverse
Effect: (A) such Pledgor has not received any notice of termination or
cancellation under such IP Agreement; (B) such Pledgor has not received any
notice of a breach or default under such IP Agreement, which breach or default
has not been cured or waived; and (C) neither such Pledgor nor any other party
to such IP Agreement is in breach or default thereof in any material respect,
and no event has occurred that, with notice or lapse of time or both, would
constitute such a breach or default or permit termination, modification or
acceleration under such IP Agreement.
     (v) Except as would not reasonably be expected to have a Material Adverse
Effect, no Pledgor or Intellectual Property Collateral is subject to any
outstanding consent, settlement, decree, order, injunction, judgment or ruling
restricting the use of any Intellectual Property Collateral or that would impair
the validity or enforceability of such Intellectual Property Collateral.
          Section 4.03. Covenants. (a) Each Pledgor agrees to provide at least
10 days’ prior written notice to the Administrative Agent of any change (i) in
its corporate or organization name (other than the Name Changes), (ii) in its
identity or type of organization or corporate structure, (iii) in its Federal
Taxpayer Identification Number or organizational identification number or (iv)
in its “location” (determined as provided in UCC Section 9-307). Each Pledgor
agrees promptly to provide the Administrative Agent with certified
organizational documents reflecting any of the changes described in the
immediately preceding sentence. Each Pledgor agrees not to effect or permit any
change referred to in the first sentence of this paragraph (a) unless all
filings have been made, or will have been made within any applicable statutory
period, under the Uniform Commercial Code or otherwise that are required in
order for the Administrative Agent to continue at all times following such
change to have a valid, legal and perfected first priority security interest in
all the Article 9 Collateral, for the ratable benefit of the Secured Parties.
Each Pledgor agrees promptly to notify the Administrative Agent if any material
portion of the Article 9 Collateral owned or held by such Pledgor is damaged or
destroyed.
          (b) Subject to the rights of such Pledgor under the Loan Documents to
dispose of Collateral, each Pledgor shall, at its own expense, use commercially
reasonable efforts to defend title to the Article 9 Collateral against all
persons and to defend the Security Interest of the Administrative Agent, for the
ratable benefit of the Secured Parties, in the Article 9 Collateral and the
priority thereof against any Lien that is not a Permitted Lien.
          (c) Each Pledgor agrees, at its own expense, to execute, acknowledge,
deliver and cause to be duly filed all such further instruments and documents
and take all such actions as the Administrative Agent may from time to time
reasonably request to better assure, preserve,

18



--------------------------------------------------------------------------------



 



protect and perfect the Security Interest and the rights and remedies created
hereby, including the payment of any fees and taxes required in connection with
the execution and delivery of this Agreement and the granting of the Security
Interest and the filing of any financing statements (including fixture filings)
or other documents in connection herewith or therewith. If any amount payable
under or in connection with any of the Article 9 Collateral that is in excess of
$5.0 million shall be or become evidenced by any promissory note or other
instrument, such note or instrument shall be promptly pledged and delivered to
the Administrative Agent, for the ratable benefit of the Secured Parties, duly
endorsed in a manner reasonably satisfactory to the Administrative Agent.
          Without limiting the generality of the foregoing, each Pledgor hereby
authorizes the Administrative Agent, with prompt notice thereof to the Pledgors,
to supplement this Agreement by supplementing Schedule III or adding additional
schedules hereto to specifically identify any asset or item that may constitute
material Copyrights, Patents, Trademarks, Copyright Licenses, Patent Licenses or
Trademark Licenses; provided that any Pledgor shall have the right, exercisable
within 30 days after the Borrower has been notified by the Administrative Agent
of the specific identification of such Article 9 Collateral, to advise the
Administrative Agent in writing of any inaccuracy of the representations and
warranties made by such Pledgor hereunder with respect to such Article 9
Collateral. Each Pledgor agrees that it will use its commercially reasonable
efforts to take such action as shall be necessary in order that all
representations and warranties hereunder shall be true and correct with respect
to such Article 9 Collateral within 30 days after the date it has been notified
by the Administrative Agent of the specific identification of such Article 9
Collateral.
          (d) After the occurrence of an Event of Default and during the
continuance thereof, the Administrative Agent shall have the right to verify
under reasonable procedures the validity, amount, quality, quantity, value,
condition and status of, or any other matter relating to, the Article 9
Collateral, including, in the case of Accounts or Article 9 Collateral in the
possession of any third person, by contacting Account Debtors or the third
person possessing such Article 9 Collateral for the purpose of making such a
verification. The Administrative Agent shall have the right to share any
information it gains from such inspection or verification with any Secured
Party.
          (e) At its option, the Administrative Agent may discharge past due
taxes, assessments, charges, fees, Liens, security interests or other
encumbrances at any time levied or placed on the Article 9 Collateral and not a
Permitted Lien, and may pay for the maintenance and preservation of the
Article 9 Collateral to the extent any Pledgor fails to do so as required by the
Credit Agreement or this Agreement, and each Pledgor jointly and severally
agrees to reimburse the Administrative Agent on demand for any reasonable
payment made or any reasonable expense incurred by the Administrative Agent
pursuant to the foregoing authorization; provided, however, that nothing in this
Section 4.03(e) shall be interpreted as excusing any Pledgor from the
performance of, or imposing any obligation on the Administrative Agent or any
Secured Party to cure or perform, any covenants or other promises of any Pledgor
with respect to taxes, assessments, charges, fees, Liens, security interests or
other encumbrances and maintenance as set forth herein or in the other Loan
Documents.

19



--------------------------------------------------------------------------------



 



          (f) Each Pledgor (rather than the Administrative Agent or any Secured
Party) shall remain liable for the observance and performance of all the
conditions and obligations to be observed and performed by it under each
contract, agreement or instrument relating to the Article 9 Collateral and each
Pledgor jointly and severally agrees to indemnify and hold harmless the
Administrative Agent and the Secured Parties from and against any and all
liability for such performance.
          (g) None of the Pledgors shall make or permit to be made an
assignment, pledge or hypothecation of the Article 9 Collateral or shall grant
any other Lien in respect of the Article 9 Collateral, except as permitted by
the Credit Agreement and the other provisions hereof. None of the Pledgors shall
make or permit to be made any transfer of the Article 9 Collateral and each
Pledgor shall remain at all times in possession of the Article 9 Collateral
owned by it, except as permitted by the Credit Agreement and the other
provisions hereof.
          (h) None of the Pledgors will, without the Administrative Agent’s
prior written consent (which consent shall not be unreasonably withheld), grant
any extension of the time of payment of any Accounts included in the Article 9
Collateral, compromise, compound or settle the same for less than the full
amount thereof, release, wholly or partly, any person liable for the payment
thereof or allow any credit or discount whatsoever thereon, other than
extensions, credits, discounts, compromises or settlements granted or made in
the ordinary course of business and consistent with prudent business practices
or as otherwise permitted under the Credit Agreement.
          (i) Each Pledgor irrevocably makes, constitutes and appoints the
Administrative Agent (and all officers, employees or agents designated by the
Administrative Agent) as such Pledgor’s true and lawful agent (and
attorney-in-fact) for the purpose, during the continuance of an Event of
Default, of making, settling and adjusting claims in respect of Article 9
Collateral under policies of insurance, endorsing the name of such Pledgor on
any check, draft, instrument or other item of payment for the proceeds of such
policies of insurance and for making all determinations and decisions with
respect thereto. In the event that any Pledgor at any time or times shall fail
to obtain or maintain any of the policies of insurance required hereby or under
the Credit Agreement or to pay any premium in whole or part relating thereto,
the Administrative Agent may, without waiving or releasing any obligation or
liability of the Pledgors hereunder or any Event of Default, in its sole
discretion, obtain and maintain such policies of insurance and pay such premium
and take any other actions with respect thereto as the Administrative Agent
reasonably deems advisable. All sums disbursed by the Administrative Agent in
connection with this Section 4.03(i), including reasonable attorneys’ fees,
court costs, expenses and other charges relating thereto, shall be payable, upon
demand, by the Pledgors to the Administrative Agent and shall be additional
Obligations secured hereby.
          Section 4.04. Other Actions. In order to further ensure the
attachment, perfection and priority of, and the ability of the Administrative
Agent to enforce, for the ratable benefit of the Secured Parties, the
Administrative Agent’s security interest in the Article 9 Collateral, each
Pledgor agrees, in each case at such Pledgor’s own expense, to take the
following actions with respect to the following Article 9 Collateral:

20



--------------------------------------------------------------------------------



 



          (a) Instruments and Tangible Chattel Paper. If any Pledgor shall at
any time hold or acquire any Instruments (other than checks received and
processed in the ordinary course of business) or Tangible Chattel Paper
evidencing an amount in excess of $5.0 million, such Pledgor shall forthwith
endorse, assign and deliver the same to the Administrative Agent, accompanied by
such instruments of transfer or assignment duly executed in blank as the
Administrative Agent may from time to time reasonably request.
          (b) Investment Property. Except to the extent otherwise provided in
Article III, if any Pledgor shall at any time hold or acquire any Certificated
Security, such Pledgor shall forthwith endorse, assign and deliver the same to
the Administrative Agent, accompanied by such instruments of transfer or
assignment duly executed in blank as the Administrative Agent may from time to
time reasonably specify. If any security of a domestic issuer now owned or
hereafter acquired by any Pledgor is uncertificated and is issued to such
Pledgor or its nominee directly by the issuer thereof, such Pledgor shall
promptly notify the Administrative Agent of such uncertificated securities and
(i) upon the Administrative Agent’s reasonable request or (ii) upon the
occurrence and during the continuance of an Event of Default, such Pledgor shall
pursuant to an agreement in form and substance reasonably satisfactory to the
Administrative Agent, either (x) cause the issuer to agree to comply with
instructions from the Administrative Agent as to such security, without further
consent of any Pledgor or such nominee, or (y) cause the issuer to register the
Administrative Agent as the registered owner of such security.
          (c) Commercial Tort Claims. If any Pledgor shall at any time hold or
acquire a Commercial Tort Claim in an amount reasonably estimated to exceed
$5.0 million, such Pledgor shall promptly notify the Administrative Agent
thereof in a writing signed by such Pledgor, including a summary description of
such claim, and grant to the Administrative Agent in writing a security interest
therein and in the proceeds thereof, all under the terms and provisions of this
Agreement, with such writing to be in form and substance reasonably satisfactory
to the Administrative Agent.
          Section 4.05. Covenants Regarding Patent, Trademark and Copyright
Collateral. Except as permitted by the Credit Agreement: (a) Each Pledgor agrees
that it will not knowingly do any act or omit to do any act (and will exercise
commercially reasonable efforts to prevent its licensees from doing any act or
omitting to do any act) whereby any Patent that is material to the normal
conduct of such Pledgor’s business may become prematurely invalidated,
abandoned, lapsed or dedicated to the public, and agrees that it shall take
commercially reasonable steps with respect to any material products covered by
any such Patent as necessary and sufficient to establish and preserve its rights
under applicable patent laws.
          (b) Each Pledgor will, and will use its commercially reasonable
efforts to cause its licensees or its sublicensees to, for each material
Trademark necessary to the normal conduct of such Pledgor’s business,
(i) maintain such Trademark in full force free from any adjudication of
abandonment or invalidity for non-use, (ii) maintain the quality of products and
services offered under such Trademark, (iii) display such Trademark with notice
of federal or foreign registration or claim of trademark or service mark as
required under applicable law and (iv) not knowingly use or knowingly permit its
licensees’ use of such Trademark in violation of any third-party rights.

21



--------------------------------------------------------------------------------



 



          (c) Each Pledgor will, and will use its commercially reasonable
efforts to cause its licensees or its sublicensees to, for each work covered by
a material Copyright necessary to the normal conduct of such Pledgor’s business
that it publishes, displays and distributes, use a copyright notice as necessary
and sufficient to establish and preserve its rights under applicable copyright
laws.
          (d) Each Pledgor shall notify the Administrative Agent promptly if it
knows that any Patent, Trademark or Copyright material to the normal conduct of
such Pledgor’s business may imminently become abandoned, lapsed or dedicated to
the public, or of any materially adverse determination or development, excluding
office actions and similar determinations or developments in the United States
Patent and Trademark Office, United States Copyright Office, any court or any
similar office of any country, regarding such Pledgor’s ownership of any such
material Patent, Trademark or Copyright or its right to register or to maintain
the same.
          (e) Each Pledgor, either itself or through any agent, employee,
licensee or designee, shall (i) inform the Administrative Agent on an annual
basis of each application by itself, or through any agent, employee, licensee or
designee, for any Patent with the United States Patent and Trademark Office and
each registration of any Trademark or Copyright with the United States Patent
and Trademark Office, the United States Copyright Office or any comparable
office or agency in any other country filed during the preceding twelve-month
period, and (ii) upon the reasonable request of the Administrative Agent,
execute and deliver any and all agreements, instruments, documents and papers as
the Administrative Agent may reasonably request to evidence the Administrative
Agent’s security interest in such Patent, Trademark or Copyright.
          (f) Each Pledgor shall exercise its reasonable business judgment
consistent with the practice in any proceeding before the United States Patent
and Trademark Office, the United States Copyright Office or any comparable
office or agency in any other country with respect to maintaining and pursuing
each application relating to any Patent, Trademark and/or Copyright (and
obtaining the relevant grant or registration) material to the normal conduct of
such Pledgor’s business and to maintain (i) each issued Patent and (ii) the
registrations of each Trademark and each Copyright that is material to the
normal conduct of such Pledgor’s business, including, when applicable and
necessary in such Pledgor’s reasonable business judgment, timely filings of
applications for renewal, affidavits of use, affidavits of incontestability and
payment of maintenance fees, and, if any Pledgor believes necessary in its
reasonable business judgment, to initiate opposition, interference and
cancellation proceedings against third parties.
          (g) In the event that any Pledgor knows or has reason to know that any
Article 9 Collateral consisting of a Patent, Trademark or Copyright material to
the normal conduct of its business has been or is about to be materially
infringed, misappropriated or diluted by a third party, such Pledgor shall
promptly notify the Administrative Agent and shall, if such Pledgor deems it
necessary in its reasonable business judgment, promptly sue and recover any and
all damages, and take such other actions as are reasonably appropriate under the
circumstances.

22



--------------------------------------------------------------------------------



 



ARTICLE V
REMEDIES
          Section 5.01. Remedies Upon Default. Upon the occurrence and during
the continuance of an Event of Default, each Pledgor agrees to deliver each item
of Collateral to the Administrative Agent on demand, and it is agreed that the
Administrative Agent shall have the right to take any of or all the following
actions at the same or different times: (a) with respect to any Article 9
Collateral consisting of Intellectual Property, on demand, to cause the Security
Interest to become an assignment, transfer and conveyance of any of or all such
Article 9 Collateral by the applicable Pledgors to the Administrative Agent or
to license or sublicense, whether general, special or otherwise, and whether on
an exclusive or a nonexclusive basis, any such Article 9 Collateral throughout
the world on such terms and conditions and in such manner as the Administrative
Agent shall determine (other than in violation of any then-existing licensing
arrangements to the extent that waivers thereunder cannot be obtained with the
use of commercially reasonable efforts, which each Pledgor hereby agrees to use)
and (b) with or without legal process and with or without prior notice or demand
for performance, to take possession of the Article 9 Collateral and without
liability for trespass to the applicable Pledgor to enter any premises where the
Article 9 Collateral may be located for the purpose of taking possession of or
removing the Article 9 Collateral and, generally, to exercise any and all rights
afforded to a secured party under the applicable Uniform Commercial Code or
other applicable law. Without limiting the generality of the foregoing, each
Pledgor agrees that the Administrative Agent shall have the right, subject to
the mandatory requirements of applicable law, to sell or otherwise dispose of
all or any part of the Collateral at a public or private sale or at any broker’s
board or on any securities exchange, for cash, upon credit or for future
delivery as the Administrative Agent shall deem appropriate. The Administrative
Agent shall be authorized in connection with any sale of a security (if it deems
it advisable to do so) pursuant to the foregoing to restrict the prospective
bidders or purchasers to persons who represent and agree that they are
purchasing such security for their own account, for investment, and not with a
view to the distribution or sale thereof. Upon consummation of any such sale of
Collateral pursuant to this Section 5.01, the Administrative Agent shall have
the right to assign, transfer and deliver to the purchaser or purchasers thereof
the Collateral so sold. Each such purchaser at any such sale shall hold the
property sold absolutely, free from any claim or right on the part of any
Pledgor, and each Pledgor hereby waives and releases (to the extent permitted by
law) all rights of redemption, stay, valuation and appraisal that such Pledgor
now has or may at any time in the future have under any rule of law or statute
now existing or hereafter enacted.
          The Administrative Agent shall give the applicable Pledgors 10
Business Days’ written notice (which each Pledgor agrees is reasonable notice
within the meaning of Section 9-611 of the New York UCC or its equivalent in
other jurisdictions) of the Administrative Agent’s intention to make any sale of
Collateral. Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange. Any such public sale shall be held
at such time or times within ordinary business hours and at such place or places
as the Administrative Agent may fix and state in the notice (if any) of such
sale. At any such sale, the Collateral, or the portion thereof, to be sold may
be sold in one lot as

23



--------------------------------------------------------------------------------



 



an entirety or in separate parcels, as the Administrative Agent may (in its sole
and absolute discretion) determine. The Administrative Agent shall not be
obligated to make any sale of any Collateral if it shall determine not to do so,
regardless of the fact that notice of sale of such Collateral shall have been
given. The Administrative Agent may, without notice or publication, adjourn any
public or private sale or cause the same to be adjourned from time to time by
announcement at the time and place fixed for sale, and such sale may, without
further notice, be made at the time and place to which the same was so
adjourned. In the case of any sale of all or any part of the Collateral made on
credit or for future delivery, the Collateral so sold may be retained by the
Administrative Agent until the sale price is paid by the purchaser or purchasers
thereof, but the Administrative Agent shall not incur any liability in the event
that any such purchaser or purchasers shall fail to take up and pay for the
Collateral so sold and, in the case of any such failure, such Collateral may be
sold again upon notice given in accordance with provisions above. At any public
(or, to the extent permitted by law, private) sale made pursuant to this
Section 5.01, any Secured Party may bid for or purchase in cash, free (to the
extent permitted by law) from any right of redemption, stay, valuation or
appraisal on the part of any Pledgor (all such rights being also hereby waived
and released to the extent permitted by law), the Collateral or any part thereof
offered for sale and may make payment on account thereof by using any claim then
due and payable to such Secured Party from any Pledgor as a credit against the
purchase price, and may make payment on account thereof by using any claim then
due and payable to such Secured Party from any Pledgor as a credit against the
purchase price, and such Secured Party may, upon compliance with the terms of
sale, hold, retain and dispose of such property in accordance with Section 5.02
hereof without further accountability to any Pledgor therefor. For purposes
hereof, a written agreement to purchase the Collateral or any portion thereof
shall be treated as a sale thereof; the Administrative Agent shall be free to
carry out such sale pursuant to such agreement and no Pledgor shall be entitled
to the return of the Collateral or any portion thereof subject thereto,
notwithstanding the fact that after the Administrative Agent shall have entered
into such an agreement all Events of Default shall have been remedied and the
Obligations paid in full. As an alternative to exercising the power of sale
herein conferred upon it, the Administrative Agent may proceed by a suit or
suits at law or in equity to foreclose this Agreement and to sell the Collateral
or any portion thereof pursuant to a judgment or decree of a court or courts
having competent jurisdiction or pursuant to a proceeding by a court-appointed
receiver. Any sale pursuant to the provisions of this Section 5.01 shall be
deemed to conform to the commercially reasonable standards as provided in
Section 9-610(b) of the New York UCC or its equivalent in other jurisdictions.
          Section 5.02. Application of Proceeds. The Administrative Agent shall
promptly apply the proceeds, moneys or balances of any collection or sale of
Collateral, as well as any Collateral consisting of cash, as follows: FIRST, to
the payment of all costs and expenses incurred by the Administrative Agent in
connection with such collection or sale or otherwise in connection with this
Agreement, any other Loan Document or any of the Obligations, including without
limitation all court costs and the fees and expenses of its agents and legal
counsel, the repayment of all advances made by the Administrative Agent
hereunder or under any other Loan Document on behalf of any Pledgor, any other
costs or expenses incurred in connection with the exercise of any right or
remedy hereunder or under any other Loan Document, and all other fees,
indemnities and other amounts owing or reimbursable to the Administrative Agent
under any Loan Document in its capacity as such; SECOND, to payment of all fees,
indemnities and other amounts (other than principal and interest) payable to the
Issuing Bank in capacity as such and of

24



--------------------------------------------------------------------------------



 



any amount required to be paid to the Issuing Bank by any Revolving Facility
Lender pursuant to Section 2.05(e) and (h) of the Credit Agreement and not paid
by such Revolving Facility Lender (which shall be payable to the Administrative
Agent if the Administrative Agent advanced such payment to the Issuing Bank in
anticipation of such payment by such Revolving Facility Lender and otherwise, to
the Issuing Bank); and THIRD, to the payment in full of the Obligations (the
amounts so applied to be distributed among the Secured Parties pro rata in
accordance with the respective amounts of the Obligations owed to them on the
date of any such distribution, which in the case of Letters of Credit, shall be
paid by deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Issuing Bank and the Lenders, an
amount in cash in U.S. Dollars equal to the aggregate Revolving L/C Exposure as
of such date plus any accrued and unpaid interest thereon).
          The Administrative Agent shall have absolute discretion as to the time
of application of any such proceeds, moneys or balances in accordance with this
Agreement. Upon any sale of Collateral by the Administrative Agent (including
pursuant to a power of sale granted by statute or under a judicial proceeding),
the receipt of the purchase money by the Administrative Agent or of the officer
making the sale shall be a sufficient discharge to the purchaser or purchasers
of the Collateral so sold and such purchaser or purchasers shall not be
obligated to see to the application of any part of the purchase money paid over
to the Administrative Agent or such officer or be answerable in any way for the
misapplication thereof.
          If, after receipt of any payment which is applied to the payment of
all or any part of any Obligations, an Agent or any Lender is for any reason
compelled to surrender such payment or proceeds to any person because such
payment or application of proceeds is invalidated, declared fraudulent, set
aside, determined to be void or voidable as a preference, impermissible set-off,
or a diversion of trust funds, or for any other reason, then the Obligations or
part thereof intended to be satisfied shall be revived and continued and this
Agreement shall continue in full force as if such payment or proceeds had not
been received by such Agent or such Lender and the Borrower shall be liable to
pay to such Agent and the Lenders, and shall indemnify each Agent and the
Lenders and holds the Agents and the Lenders harmless for the amount of such
payment or proceeds surrendered. The provisions of this paragraph shall be and
remain effective notwithstanding any contrary action which may have been taken
by an Agent or any Lender in reliance upon such payment or application of
proceeds, and any such contrary action so taken shall be without prejudice to
the Agents’ and the Lenders’ rights under this Agreement and shall be deemed to
have been conditioned upon such payment or application of proceeds having become
final and irrevocable. The provisions of this paragraph shall survive the
termination of this Agreement.
          Section 5.03. Securities Act, Etc. In view of the position of the
Pledgors in relation to the Pledged Collateral, or because of other current or
future circumstances, a question may arise under the Securities Act of 1933, as
now or hereafter in effect, or any similar federal statute hereafter enacted
analogous in purpose or effect (such Act and any such similar statute as from
time to time in effect being called the “Federal Securities Laws”) with respect
to any disposition of the Pledged Collateral permitted hereunder. Each Pledgor
understands that compliance with the Federal Securities Laws might very strictly
limit the course of conduct of the Administrative Agent if the Administrative
Agent were to attempt to dispose of all or any part of the Pledged Collateral,
and might also limit the extent to which or the manner in which

25



--------------------------------------------------------------------------------



 



any subsequent transferee of any Pledged Collateral could dispose of the same.
Similarly, there may be other legal restrictions or limitations affecting the
Administrative Agent in any attempt to dispose of all or part of the Pledged
Collateral under applicable Blue Sky or other state securities laws or similar
laws analogous in purpose or effect. Each Pledgor acknowledges and agrees that
in light of such restrictions and limitations, the Administrative Agent, in its
sole and absolute discretion, (a) may proceed to make such a sale whether or not
a registration statement for the purpose of registering such Pledged Collateral
or part thereof shall have been filed under the Federal Securities Laws or, to
the extent applicable, Blue Sky or other state securities laws and (b) may
approach and negotiate with a single potential purchaser to effect such sale.
Each Pledgor acknowledges and agrees that any such sale might result in prices
and other terms less favorable to the seller than if such sale were a public
sale without such restrictions. In the event of any such sale, the
Administrative Agent shall incur no responsibility or liability for selling all
or any part of the Pledged Collateral at a price that the Administrative Agent,
in its sole and absolute discretion, may in good faith deem reasonable under the
circumstances, notwithstanding the possibility that a substantially higher price
might have been realized if the sale were deferred until after registration as
aforesaid or if more than a single purchaser were approached. The provisions of
this Section 5.03 will apply notwithstanding the existence of a public or
private market upon which the quotations or sales prices may exceed
substantially the price at which the Administrative Agent sells.
ARTICLE VI
INDEMNITY, SUBROGATION AND SUBORDINATION
          Section 6.01. Indemnity. In addition to all such rights of indemnity
and subrogation as the Guarantors may have under applicable law (but subject to
Section 6.03 hereof), the Borrower agrees that (a) in the event a payment shall
be made by any Guarantor under this Agreement in respect of any Obligation of
the Borrower, the Borrower shall indemnify such Guarantor for the full amount of
such payment and such Guarantor shall be subrogated to the rights of the person
to whom such payment shall have been made to the extent of such payment and
(b) in the event any assets of any Guarantor shall be sold pursuant to this
Agreement or any other Security Document to satisfy in whole or in part an
Obligation of the Borrower, the Borrower shall indemnify such Guarantor in an
amount equal to the greater of the book value or the fair market value of the
assets so sold.
          Section 6.02. Contribution and Subrogation. Each Guarantor (other than
Holdings) (a “Contributing Guarantor”) agrees (subject to Section 6.03 hereof)
that, in the event a payment shall be made by any other Guarantor (other than
Holdings) hereunder in respect of any Obligation or assets of any other
Guarantor (other than Holdings and the Borrower) shall be sold pursuant to any
Security Document to satisfy any Obligation owed to any Secured Party and such
other Guarantor (the “Claiming Guarantor”) shall not have been fully indemnified
by the Borrower as provided in Section 6.01 hereof, the Contributing Guarantor
shall indemnify the Claiming Guarantor in an amount equal to the amount of such
payment or the greater of the book value or the fair market value of such
assets, as applicable, in each case multiplied by a fraction of which the
numerator shall be the net worth of such Contributing Guarantor on the date
hereof

26



--------------------------------------------------------------------------------



 



and the denominator shall be the aggregate net worth of all the Guarantors on
the date hereof (or, in the case of any Guarantor becoming a party hereto
pursuant to Section 7.16 hereof, the date of the supplement hereto executed and
delivered by such Guarantor). Any Contributing Guarantor making any payment to a
Claiming Guarantor pursuant to this Section 6.02 shall be subrogated to the
rights of such Claiming Guarantor under Section 6.01 hereof to the extent of
such payment.
          Section 6.03. Subordination;Subrogation. (a) (a) Each Guarantor hereby
subordinates any and all debts, liabilities, receivables, advances and other
Obligations owed to such Guarantor by each other Loan Party of whatever nature
at any time outstanding (the “Subordinated Obligations”) to the Obligations to
the extent and in the manner hereinafter set forth in this Section 6.03:
     (i) Prohibited Payments, Etc . Except during the continuance of an Event of
Default, each Guarantor may receive payments, receivables or advances from any
other Loan Party on account of the Subordinated Obligations. After the
occurrence and during the continuance of any Event of Default, however, unless
the Required Lenders otherwise agree, no Guarantor shall demand, accept or take
any action to collect any payment on account of the Subordinated Obligations
until the Obligations have been paid in full in cash.
     (ii) Prior Payment of Guaranteed Obligations . In any proceeding under the
U.S. Bankruptcy Code or any other federal, state or foreign bankruptcy,
insolvency, receivership or similar law relating to any other Loan Party, each
Guarantor agrees that the Secured Parties shall be entitled to receive payment
in full in cash of all Obligations (including all interest and expenses accruing
after the commencement of a proceeding under any U.S. Bankruptcy Code or any
other federal, state or foreign bankruptcy, insolvency, receivership or similar
law, whether or not constituting an allowed claim in such proceeding
(Post-Petition Interest)) before such Guarantor receives payment of any
Subordinated Obligations.
     (iii) Turn-Over . After the occurrence and during the continuance of any
Event of Default, each Guarantor shall, if the Administrative Agent so requests,
collect, enforce and receive payments on account of the Subordinated Obligations
as trustee for the Secured Parties and deliver such payments to the
Administrative Agent on account of the Obligations (including all Post-Petition
Interest), together with any necessary endorsements or other instruments of
transfer, but without reducing or affecting in any manner the liability of such
Guarantor under the other provisions of this Agreement.
     (iv) Administrative Agent Authorization . After the occurrence and during
the continuance of any Event of Default, the Administrative Agent is authorized
and empowered (but without any obligation to so do), in its discretion, (i) in
the name of each Guarantor, to collect and enforce, and to submit claims in
respect of, the Subordinated Obligations and to apply any amounts received
thereon to the Obligations (including any and all Post-Petition Interest), and
(ii) to require each Guarantor (A) to collect and enforce, and to submit claims
in respect of, the Subordinated Obligations and (B) to pay

27



--------------------------------------------------------------------------------



 



any amounts received on such obligations to the Administrative Agent for
application to the Guaranteed Obligations (including any and all Post-Petition
Interest).
          (b) Each Guarantor hereby unconditionally and irrevocably agrees not
to exercise any rights that it may now have or hereafter acquire against the
Borrower, any other Loan Party or any other insider guarantor that arise from
the existence, payment, performance or enforcement of such Guarantor’s
Obligations under or in respect of the guarantee set forth in Article II or any
other Loan Document, including, without limitation, any right of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of any Secured Party against the Borrower,
any other Loan Party or any other insider guarantor or any Collateral, whether
or not such claim, remedy or right arises in equity or under contract, statute
or common law, including, without limitation, the right to take or receive from
the Borrower, any other Loan Party or any other insider guarantor, directly or
indirectly, in cash or other property or by set-off or in any other manner,
payment or security on account of such claim, remedy or right, unless and until
all of the Obligations and all other amounts payable under the guarantee set
forth in Article II shall have been paid in full in cash, all Letters of Credit
and all Swap Agreements secured hereunder shall have expired or been terminated
or cash collateralized (pursuant to arrangements reasonably satisfactory to the
Administrative Agent and the Issuing Bank) and the Commitments shall have
expired, terminated or shall have been cash collateralized (pursuant to
arrangements reasonably satisfactory to the Administrative Agent and the Issuing
Bank). If any amount shall be paid to any Guarantor in violation of the
immediately preceding sentence at any time prior to the latest of (a) the
payment in full in cash of the Obligations and all other amounts payable under
the guarantee set forth in Article II and (b) the latest date of expiration or
termination or cash collateralization of all Letters of Credit and all Swap
Agreements secured hereunder and termination or expiration of all Commitments,
such amount shall be received and held in trust for the benefit of the Secured
Parties, shall be segregated from other property and funds of such Guarantor and
shall forthwith be paid or delivered to the Administrative Agent in the same
form as so received (with any necessary endorsement or assignment) to be
credited and applied to the Obligations and all other amounts payable under the
guarantee set forth in Article II, whether matured or unmatured, in accordance
with the terms of the Loan Documents, or to be held as Collateral for any
Obligations or other amounts payable under such guarantee thereafter arising. If
(i) any Guarantor shall make payment to any Secured Party of all or any part of
the Obligations, (ii) all of the Obligations and all other amounts payable under
the guarantee set forth in Article II shall have been paid in full in cash,
(iii) the Term Facility Maturity Date shall have occurred and (iv) all Letters
of Credit and all Swap Agreements secured hereunder shall have expired or been
terminated, the Administrative Agent will, at such Guarantor’s request and
expense, execute and deliver to such Guarantor appropriate documents, without
recourse and without representation or warranty, necessary to evidence the
transfer by subrogation to such Guarantor of an interest in the Obligations
resulting from such payment made by such Guarantor pursuant to such guarantee.

28



--------------------------------------------------------------------------------



 



ARTICLE VII
MISCELLANEOUS
          Section 7.01. Notices. All communications and notices hereunder shall
(except as otherwise permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement. All communications and notices hereunder
to any Subsidiary Loan Party shall be given to it in care of the Borrower, with
such notice to be given as provided in Section 9.01 of the Credit Agreement.
          Section 7.02. Security Interest Absolute. All rights of the
Administrative Agent hereunder, the Security Interest in the Article 9
Collateral, the security interest in the Pledged Collateral and all obligations
of each Pledgor hereunder shall be absolute and unconditional irrespective of
(a) any lack of validity or enforceability of the Credit Agreement, any other
Loan Document, any agreement with respect to any of the Obligations or any other
agreement or instrument relating to any of the foregoing, (b) any change in the
time, manner or place of payment of, or in any other term of, all or any of the
Obligations, or any other amendment or waiver of or any consent to any departure
from the Credit Agreement, any other Loan Document or any other agreement or
instrument, (c) any exchange, release or non-perfection of any Lien on other
collateral, or any release or amendment or waiver of or consent under or
departure from any guarantee, securing or guaranteeing all or any of the
Obligations or (d) any other circumstance that might otherwise constitute a
defense available to, or a discharge of, any Pledgor in respect of the
Obligations or this Agreement (other than a defense of payment or performance).
          Section 7.03. Limitation By Law. All rights, remedies and powers
provided in this Agreement may be exercised only to the extent that the exercise
thereof does not violate any applicable provision of law, and all the provisions
of this Agreement are intended to be subject to all applicable mandatory
provisions of law that may be controlling and to be limited to the extent
necessary so that they shall not render this Agreement invalid, unenforceable,
in whole or in part, or not entitled to be recorded, registered or filed under
the provisions of any applicable law.
          Section 7.04. Binding Effect; Several Agreement. This Agreement shall
become effective as to any party to this Agreement when a counterpart hereof
executed on behalf of such party shall have been delivered to the Administrative
Agent and a counterpart hereof shall have been executed on behalf of the
Administrative Agent, and thereafter shall be binding upon such party and the
Administrative Agent and their respective permitted successors and assigns, and
shall inure to the benefit of such party, the Administrative Agent and the other
Secured Parties and their respective permitted successors and assigns, except
that no party shall have the right to assign or transfer its rights or
obligations hereunder or any interest herein or in the Collateral (and any such
assignment or transfer shall be void) except as expressly contemplated by this
Agreement or the Credit Agreement. This Agreement shall be construed as a
separate agreement with respect to each party and may be amended, modified,
supplemented, waived or released with respect to any party without the approval
of any other party and without affecting the obligations of any other party
hereunder.

29



--------------------------------------------------------------------------------



 



          Section 7.05. Successors and Assigns. Whenever in this Agreement any
of the parties hereto is referred to, such reference shall be deemed to include
the permitted successors and assigns of such party; and all covenants, promises
and agreements by or on behalf of any Pledgor or the Administrative Agent that
are contained in this Agreement shall bind and inure to the benefit of their
respective permitted successors and assigns; provided that no Pledgor may
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Administrative Agent. The
Administrative Agent hereunder shall at all times be the same person that is the
Administrative Agent under the Credit Agreement. Written notice of resignation
by the Administrative Agent pursuant to the Credit Agreement shall also
constitute notice of resignation as the Administrative Agent under this
Agreement. Upon the acceptance of any appointment as the Administrative Agent
under the Credit Agreement by a successor Administrative Agent, that successor
Administrative Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent
pursuant hereto.
          Section 7.06. Administrative Agent’s Fees and Expenses;
Indemnification. (a) The parties hereto agree that the Administrative Agent
shall be entitled to reimbursement of its expenses incurred hereunder as
provided in Section 9.05 of the Credit Agreement.
          (b) Without limitation of its indemnification obligations under the
other Loan Documents, each Pledgor jointly and severally agrees to indemnify the
Administrative Agent and the other Indemnitees (as defined in Section 9.05 of
the Credit Agreement) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses, including
reasonable counsel fees, charges and disbursements, incurred by or asserted
against any Indemnitee arising out of, in connection with, or as a result of,
(i) the execution, delivery or performance of this Agreement or any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto and thereto of their respective obligations
thereunder or the consummation of the Transactions and other transactions
contemplated hereby, (ii) the use of proceeds of the Loans or the use of any
Letter of Credit or (iii) any claim, litigation, investigation or proceeding
relating to any of the foregoing, or to the Collateral, whether or not any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee.
          (c) Any such amounts payable as provided hereunder shall be additional
Obligations secured hereby and by the other Security Documents. The provisions
of this Section 7.06 shall remain operative and in full force and effect
regardless of the termination of this Agreement or any other Loan Document, the
consummation of the transactions contemplated hereby, the repayment of any of
the Obligations, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Administrative Agent or any other Secured Party. All amounts due
under this Section 7.06 shall be payable on written demand therefor.
          Section 7.07. Administrative Agent Appointed Attorney-in-Fact. Each
Pledgor hereby appoints the Administrative Agent the attorney-in-fact of such
Pledgor for the purpose of

30



--------------------------------------------------------------------------------



 



carrying out the provisions of this Agreement and taking any action and
executing any instrument that the Administrative Agent may deem necessary or
advisable to accomplish the purposes hereof, which appointment is irrevocable
and coupled with an interest. The Administrative Agent shall have the right,
upon the occurrence and during the continuance of an Event of Default, with full
power of substitution either in the Administrative Agent’s name or in the name
of such Pledgor, (a) to receive, endorse, assign or deliver any and all notes,
acceptances, checks, drafts, money orders or other evidences of payment relating
to the Collateral or any part thereof, (b) to demand, collect, receive payment
of, give receipt for and give discharges and releases of all or any of the
Collateral, (c) to ask for, demand, sue for, collect, receive and give
acquittance for any and all moneys due or to become due under and by virtue of
any Collateral, (d) to sign the name of any Pledgor on any invoice or bill of
lading relating to any of the Collateral, (e) to send verifications of Accounts
to any Account Debtor, (f) to commence and prosecute any and all suits, actions
or proceedings at law or in equity in any court of competent jurisdiction to
collect or otherwise realize on all or any of the Collateral or to enforce any
rights in respect of any Collateral, (g) to settle, compromise, compound, adjust
or defend any actions, suits or proceedings relating to all or any of the
Collateral and (h) to use, sell, assign, transfer, pledge, make any agreement
with respect to or otherwise deal with all or any of the Collateral, and to do
all other acts and things necessary to carry out the purposes of this Agreement,
as fully and completely as though the Administrative Agent were the absolute
owner of the Collateral for all purposes; provided that nothing herein contained
shall be construed as requiring or obligating the Administrative Agent to make
any commitment or to make any inquiry as to the nature or sufficiency of any
payment received by the Administrative Agent, or to present or file any claim or
notice, or to take any action with respect to the Collateral or any part thereof
or the moneys due or to become due in respect thereof or any property covered
thereby. The Administrative Agent and the other Secured Parties shall be
accountable only for amounts actually received as a result of the exercise of
the powers granted to them herein, and neither they nor their officers,
directors, employees or agents shall be responsible to any Pledgor for any act
or failure to act hereunder, except for their own gross negligence or willful
misconduct.
          Section 7.08. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.
          Section 7.09. Waivers; Amendment. (a) No failure or delay by the
Administrative Agent, any Issuing Bank or any Lender in exercising any right,
power or remedy hereunder or under any other Loan Document shall operate as a
waiver thereof, nor shall any single or partial exercise of any such right,
power or remedy, or any abandonment or discontinuance of steps to enforce such a
right, power or remedy, preclude any other or further exercise thereof or the
exercise of any other right, power or remedy. The rights, powers and remedies of
the Administrative Agent, any Issuing Bank and the Lenders hereunder and under
the other Loan Documents are cumulative and are not exclusive of any rights,
powers or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any Loan Party therefrom shall in
any event be effective unless the same shall be permitted by paragraph (b) of
this Section 7.09, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without

31



--------------------------------------------------------------------------------



 



limiting the generality of the foregoing, the making of a Loan or the issuance
of a Letter of Credit shall not be construed as a waiver of any Default or Event
of Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default or Event of
Default at the time. No notice or demand on any Loan Party in any case shall
entitle any Loan Party to any other or further notice or demand in similar or
other circumstances.
          (b) Neither this Agreement nor any provision hereof may be waived,
amended or modified except pursuant to an agreement or agreements in writing
entered into by the Administrative Agent and the Loan Party or Loan Parties with
respect to which such waiver, amendment or modification is to apply, subject to
any consent required in accordance with Section 9.08 of the Credit Agreement.
          Section 7.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT
OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION 7.10.
          Section 7.11. Severability. In the event any one or more of the
provisions contained in this Agreement or in any other Loan Document should be
held invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein and therein
shall not in any way be affected or impaired thereby. The parties shall endeavor
in good-faith negotiations to replace the invalid, illegal or unenforceable
provisions with valid provisions the economic effect of which comes as close as
possible to that of the invalid, illegal or unenforceable provisions.
          Section 7.12. Counterparts. This Agreement may be executed in two or
more counterparts, each of which shall constitute an original but all of which
when taken together shall constitute but one contract, and shall become
effective as provided in Section 7.04 hereof. Delivery of an executed
counterpart to this Agreement by facsimile transmission shall be as effective as
delivery of a manually signed original.
          Section 7.13. Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.
          Section 7.14. Jurisdiction; Consent to Service of Process. (a) Each
party to this Agreement hereby irrevocably and unconditionally submits, for
itself and its property, to the nonexclusive jurisdiction of any New York State
court or federal court of the United States of

32



--------------------------------------------------------------------------------



 



America sitting in New York City, and any appellate court from any thereof, in
any action or proceeding arising out of or relating to this Agreement or any
other Loan Documents, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
federal court. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that the Administrative Agent,
any Issuing Bank or any Lender may otherwise have to bring any action or
proceeding relating to this Agreement or any other Loan Document against any
Pledgor, or its properties, in the courts of any jurisdiction.
          (b) Each party to this Agreement hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Loan Document in any New York State or federal court. Each of the
parties hereto hereby irrevocably waives, to the fullest extent permitted by
law, the defense of an inconvenient forum to the maintenance of such action or
proceeding in any such court.
          Section 7.15. Termination or Release. (a) This Agreement, the
guarantees made herein, the pledges made herein, the Security Interest and all
other security interests granted hereby shall terminate when all the Loan
Document Obligations (other than contingent or unliquidated obligations or
liabilities not then due) have been paid in full in cash or immediately
available funds and the Lenders have no further commitment to lend under the
Credit Agreement, the Revolving L/C Exposure has been reduced to zero (or cash
collateralized or supported by back-to-back letter of credit in form and
substance and from an issuing bank satisfactory to the Administrative Agent and
the Issuing Bank) and each Issuing Bank has no further obligations to issue
Letters of Credit under the Credit Agreement.
          (b) A Subsidiary Loan Party shall automatically be released from its
obligations hereunder and the security interests in the Collateral of such
Subsidiary Loan Party shall be automatically released upon the consummation of
any transaction permitted by the Credit Agreement as a result of which such
Subsidiary Loan Party ceases to be a Subsidiary of the Borrower or otherwise
ceases to be a Guarantor; provided that such portion of the Lenders as shall be
required by the terms of the Credit Agreement to have consented to such
transaction (to the extent such consent is required by the Credit Agreement)
shall have consented thereto and the terms of such consent did not provide
otherwise.
          (c) Upon any sale or other transfer by any Pledgor of any Collateral
that is permitted under the Credit Agreement to any person that is not a
Pledgor, or upon the effectiveness of any written consent to the release of the
security interest granted hereby in any Collateral pursuant to Section 9.08 of
the Credit Agreement, the security interest in such Collateral shall be
automatically released.
          (d) Upon the transfer by any Loan Party of Equity Interests in a
“first tier” Foreign Subsidiary or “first tier” Qualified CFC Holding Company to
a “first tier” Foreign Subsidiary or “first tier” Qualified CFC Holding Company
in accordance with Section 6.05(d) of

33



--------------------------------------------------------------------------------



 



the Credit Agreement, the pledge of Equity Interests so transferred shall be
automatically released.
          (e) In connection with any termination or release pursuant to
paragraph (a), (b), (c) and (d) of this Section 7.15, the Administrative Agent
shall execute and deliver to any Pledgor, at such Pledgor’s expense, all
documents that such Pledgor shall reasonably request to evidence such
termination or release (including, without limitation, UCC termination
statements) and will duly assign and transfer to such Pledgor such of the
Pledged Collateral that may be in the possession of the Administrative Agent and
has not theretofore been sold or otherwise applied or released pursuant to this
Agreement; provided that the Administrative Agent shall not be required to take
any action under this Section 7.15(e) unless such Pledgor shall have delivered
to the Administrative Agent together with such request, which may be
incorporated into such request, (i) a reasonably detailed description of the
Collateral, which in any event shall be sufficient to effect the appropriate
termination or release without affecting any other Collateral, and (ii) a
certificate of a Responsible Officer of the Borrower or such Pledgor certifying
that the transaction giving rise to such termination or release is permitted by
the Credit Agreement and was consummated in compliance with the Loan Documents.
Any execution and delivery of documents pursuant to this Section 7.15 shall be
without recourse to or warranty by the Administrative Agent.
          Section 7.16. Additional Subsidiaries. Upon execution and delivery by
the Administrative Agent and any Subsidiary that is required to become a party
hereto by Section 5.10 of the Credit Agreement of an instrument in the form of
Exhibit I hereto, such Subsidiary shall become a Subsidiary Loan Party hereunder
with the same force and effect as if originally named as a Subsidiary Loan Party
herein. The execution and delivery of any such instrument shall not require the
consent of any other party to this Agreement. The rights and obligations of each
party to this Agreement shall remain in full force and effect notwithstanding
the addition of any new party to this Agreement.
          Section 7.17. Right of Set-off. If an Event of Default shall have
occurred and be continuing, each Lender and each Issuing Bank is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set-off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender or such Issuing Bank to or for the credit or the
account of any party to this Agreement against any of and all the obligations of
such party now or hereafter existing under this Agreement owed to such Lender or
such Issuing Bank, irrespective of whether or not such Lender or such Issuing
Bank shall have made any demand under this Agreement and although such
obligations may be unmatured. The rights of each Lender under this Section 7.17
are in addition to other rights and remedies (including other rights of set-off)
that such Lender or such Issuing Bank may have.
[Signature Page Follows]

34



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have duly executed this
Agreement as of the day and year first above written.

            BAUBLE HOLDINGS CORP.
      By:   /s/ Peter P. Copses         Name:   Peter P. Copses        Title:  
President        BAUBLE ACQUISITION SUB, INC.
      By:   /s/ Peter P. Copses         Name:   Peter P. Copses         Title:  
President        AFTERTHOUGHTS MERCHANDISING CORP.
CLAIRE’S BOUTIQUES, INC.
SASSY DOO!, INC.
CLAIRE’S PUERTO RICO CORP.
CBI DISTRIBUTING CORP.
CLAIRE’S CANADA CORP.
BMS DISTRIBUTING CORP.
      By:   /s/ Rebecca Orand         Name:   Rebecca Orand        Title:   Vice
President and Secretary        CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
as Administrative Agent
      By:   /s/ Robert Hetu         Name:   Robert Hetu        Title:   Managing
Director        CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
as Administrative Agent
      By:   /s/ Denise Alvarez         Name:   Denise Alvarez        Title:  
Associate   

35



--------------------------------------------------------------------------------



 



         

Schedules to Guarantee and Collateral Agreement

36



--------------------------------------------------------------------------------



 



SCHEDULE I
SUBSIDIARY PARTIES
Claire’s Stores, Inc.
Bauble Acquisition Sub, Inc.
Sassy Doo!, Inc.
Claire’s Puerto Rico Corp.
CBI Distributing Corp.
Claire’s Boutiques, Inc.
Claire’s Canada Corp.
Afterthoughts Merchandising Corp.
BMS Distributing Corp.

37



--------------------------------------------------------------------------------



 



SCHEDULE II
Pledged Securities of the New Subsidiary
EQUITY INTERESTS

                                              Number of                    
Shares or         Certificate   Class of   Other Name of Owner   Name of Issuer
  Number   Stock   Interests
Claire’s Stores, Inc.
  Sassy Doo!, Inc.     R-1     Common     100  
Claire’s Stores, Inc.
  Claire’s Puerto Rico Corp.     001     Common     10  
Claire’s Stores, Inc
  CBI Distributing Corp.     1     Common     100  
Claire’s Boutiques, Inc.
  CBI Distributing Corp.     2     Common     80  
Claire’s Stores, Inc.
  Claire’s Boutiques, Inc.     1     Common     100  
Claire’s Stores, Inc.
  Claire’s Canada Corp.     R-1     Common     100  
Claire’s Stores, Inc.
  Afterthoughts Merchandising Corp.     R-1     Common     100  
Claire’s Canada Corp.
  Claire’s Stores Canada Corp.     C-4     Common     6,500,065  
Claire’s Canada Corp.
  CSC Limited Partnership   GPU-1   GPU     6.5  
Claire’s Stores, Inc.
  CSC Limited Partnership   LPU-1   LPU     58.5  
CBI Distributing Corp.
  BMS Distributing Corp.     01     Common     1,000   Claire’s Stores, Inc.  
Claire’s Holding GmbH   Uncertificated Claire’s Stores, Inc.   Claire’s Nippon,
Ltd.   Uncertificated
Bauble Holdings Corp.
  Bauble Acquisition Sub, Inc.     1     Common     100  

38



--------------------------------------------------------------------------------



 



DEBT SECURITIES
None.

39



--------------------------------------------------------------------------------



 



SCHEDULE III
PATENTS, TRADEMARKS AND COPYRIGHTS

                          Reg. No.   Reg. Date         Trademark   (App. No.)  
(App. Date)   Owner   Status
9-ON
    2,521,546     12/25/2001   Claire’s Boutiques, Inc.   Registered
ACCESSORY PLACE
    1,427,959     2/3/1987   Claire’s Boutiques, Inc.   Registered
ACCESSORY PLACE
(Stylized Letters)
    1,502,133     8/30/1998   Claire’s Boutiques, Inc.   Registered
ACCESSORY PLACE
(Stylized Letters)
    1,502,681     8/30/1998   Claire’s Boutiques, Inc.   Registered
AFTER THOUGHTS
    1,883,162     3/7/1995   CBI Distributing Corp.   Registered
AFTERTHOUGHTS
    1,343,617     6/19/1985   CBI Distributing Corp.   Registered
BEE WHO YOU
WANNA BE
    2,888,867     9/28/2004   CBI Distributing Corp.   Registered
BOTTLED ENERGY
    2,576,419     6/4/2004   CBI Distributing Corp.   Registered
CARIMAR
    1,600,052     6/5/1990   CSL, Inc.   Registered
CLAIRE
    2,813,344     2/10/2004   CBI Distributing Corp.   Registered
CLAIRE’S CLUB
    2,908,863     12/7/2004   CSL, Inc.   Registered
CLAIRE’S CLUB
    2,908,864     12/7/2004   CSL, Inc.   Registered
CLAIRE’S CLUB
    2,908,865     12/7/2004   CSL, Inc.   Registered
CLAIRE’S CLUB
    2,908,866     12/7/2004   CSL, Inc.   Registered
CLAIRE’S CLUB
    2,908,867     12/7/2004   CSL, Inc.   Registered
CLAIRE’S CLUB
    2,908,868     12/7/2004   CSL, Inc.   Registered
CLAIRE’S CLUB
    2,992,613     9/6/05   CSL, Inc.   Registered
CLAIRE’S
    2,908,861     12/7/2004   CBI Distributing Corp.   Registered
CLAIRE’S
    2,925,470     2/8/2005   CBI Distributing Corp.   Registered
CLAIRE’S
    2,900,024     11/2/2004   CBI Distributing Corp.   Registered
CLAIRE’S
    2,967,212     7/12/2005   CBI Distributing Corp.   Registered
CLAIRE’S
    2,919,171     1/18/2005   CBI Distributing Corp.   Registered
CLAIRE’S
    2,908,860     12/7/2004   CBI Distributing Corp.   Registered
CLAIRE’S
    2,908,859     12/7/2004   CBI Distributing Corp.   Registered
CLAIRE’S
    2,996,103     9/13/2005   CBI Distributing Corp.   Registered
CLAIRE’S
    2,908,858     12/7/2004   CBI Distributing Corp.   Registered
CLAIRE’S
    2,908,857     12/7/2004   CBI Distributing Corp.   Registered
CLAIRE’S
    2,951,866     5/17/2005   CBI Distributing Corp.   Registered
CLAIRE’S
    2,974,652     7/19/2005   CBI Distributing Corp.   Registered
CLAIRE’S
  (78-589,527)   (3/17/2005)   CBI Distributing Corp.   Pending
CLAIRE’S
    2,978,984     7/26/2005   CBI Distributing Corp.   Registered
CLAIRE’S
    3,190,840     1/2/2006   CBI Distributing Corp.   Registered

40



--------------------------------------------------------------------------------



 



                          Reg. No.   Reg. Date         Trademark   (App. No.)  
(App. Date)   Owner   Status
CLAIRE’S
    3,190,839     1/2/2007   CBI Distributing Corp.   Registered
CLAIRE’S
    1,929,317     10/24/1995   CBI Distributing Corp.   Registered
CLAIRE’S
    1,891,172     4/25/1995   CBI Distributing Corp.   Registered
CLAIRE’S(Stylized Letters)
    1,925,359     10/10/1995   CBI Distributing Corp.   Registered
CLAIRE’S (Stylized Letters)
    1,890,335     4/18/1995   CBI Distributing Corp.   Registered
CLAIRE’S ACCESSORIES
    2,294,937     7/28/1997   CBI Distributing Corp.   Registered
CLAIRE’S ACCESSORIES
    1,956,047     2/13/1996   CBI Distributing Corp.   Registered
CLAIRE’S ACCESSORIES
    1,946,557     1/9/1996   CBI Distributing Corp.   Registered
CLAIRE’S and Design
    2,623,039     9/24/2002   CBI Distributing Corp.   Registered
CLAIRE’S BOUTIQUES and Design
    1,514,045     11/22/1988   CBI Distributing Corp.   Registered
CLAIRE’S CLUB
    2,908,862     12/7/2004   CBI Distributing Corp.   Registered
CLAIRE’S CLUB
  (78-557,873)   (2/1/2005)   CBI Distributing Corp.   Pending   
CLAIRE’S CLUB
  (78-557,856)   (2/1/2005)   CBI Distributing Corp.   Pending   
CLAIRE’S CLUB
  (78-554,003)   (1/26/2005)   CBI Distributing Corp.   Pending   
CLAIRE’S CLUB
    2,908,191     12/7/2004   CBI Distributing Corp.   Registered
CLAIRE’S ETC.
    2,065,959     5/27/1997   CBI Distributing Corp.   Registered
CLAIRE’S ETC. (Stylized Letters)
    2,064,149     5/20/1997   CBI Distributing Corp.   Registered
CLAIRE’S FOLLY
    2,424,626     1/30/2001   CBI Distributing Corp.   Registered
CLAIRE’S GARDEN FILLED WAX CANDLE
and Design
    2,856,777     6/22/2004       Registered
CLAIRE’S TREASURES
  (78-442,351)   6/28/2004   CBI Distributing Corp.   Pending   
D LUX
    2,611,306     8/27/2002   Claire’s Boutiques, Inc.   Registered
D LUX
    2,435,990     3/13/2001   Claire’s Boutiques, Inc.   Registered
DARA MICHELLE and Design
    1,483,331     4/6/1988   Claire’s Boutiques, Inc.   Registered
DESIGN ONLY
  (78-718,197)   (9/22/2005)   CBI Distributing Corp.   Pending   
DRIVING DIVA
    2,657,124     12/3/2002   CBI Distributing Corp.   Registered
HANDY HANDBAG
HOLDER
    2,645,328     11/5/2002   CBI Distributing Corp.   Registered
ICING BY CLAIRE’S
    3,050,863     1/24/2006   CBI Distributing Corp.   Registered
ICING ICE
  (78-861,879)   (4/14/2006)   CBI Distributing Corp.   Pending   
JUST NIKKI
    2,507,329     11/13/2001   CSL, Inc.   Registered

41



--------------------------------------------------------------------------------



 



                          Reg. No.   Reg. Date         Trademark   (App. No.)  
(App. Date)   Owner   Status
LOOP IT
    2,580,796     6/18/2002   CBI Distributing Corp.   Registered
MAGIKAL
TRINKETS
    2,768,698     9/30/2003   Claire’s Boutiques, Inc.   Registered
PRINCESS MINTS
    2,583,525     6/18/2002   CBI Distributing Corp.   Registered
PRINCIE
    2,517,987     12/11/2001   CSL, Inc.   Registered
PRINCIE
    2,517,986     12/11/2001   CSL, Inc.   Registered
SENSITIVE
SOLUTIONS
    1,951,435     1/23/1996   CBI Distributing Corp.   Registered
STICK SNAPPY
    2,486,550     9/11/2001   Claire’s Boutiques, Inc.   Registered
THE ICING
    2,762,642     9/9/2003   CBI Distributing Corp.   Registered
THE ICING
    1,466,727     11/24/1987   CBI Distributing Corp.   Registered
THE ICING ACCESSORIES and Design
    2,234,841     3/23/1999   CBI Distributing Corp.   Registered
TOPKAPI
    1,425,700     1/20/1987   Claire’s Boutiques, Inc.   Registered
TWIST ‘N CLIP
  (77-060,053)   (12/8/2006)   CBI Distributing Corp.   Pending   
VELVET PIXIES
    2,507,719     11/13/2001   Claire’s Boutiques, Inc.   Registered
WHERE GETTING READY IS HALF THE FUN
    2,664,513     12/17/2002   CSL, Inc.   Registered
WHERE THROWING A PARTY IS ALL THE FUN
    3,136,920     8/29/2006   CBI Distributing Corp.   Registered
WIPE OUT
  (78-630,648)   (5/16/2005)   CBI Distributing Corp.   Pending   
ZITZ BEGON!
    2,602,133     7/30/2002   Claire’s Boutiques, Inc.   Registered

42



--------------------------------------------------------------------------------



 



SCHEDULE IV
FILING JURISDICTIONS

      Grantor   Jurisdiction
Claire’s Stores, Inc.
  Florida
 
   
Bauble Holdings Corp.
  Delaware
 
   
Bauble Acquisition Sub, Inc.
  Florida
 
   
Sassy Doo!, Inc.
  Delaware
 
   
Claire’s Puerto Rico Corp.
  Delaware
 
   
CBI Distributing Corp.
  Delaware
 
   
Claire’s Boutiques, Inc.
  Colorado
 
   
Claire’s Canada Corp.
  Delaware
 
   
Afterthoughts Merchandising Corp.
  Delaware
 
   
BMS Distributing Corp.
  Delaware

43



--------------------------------------------------------------------------------



 



SCHEDULE V
COMMERCIAL TORT CLAIMS
None.

44



--------------------------------------------------------------------------------



 



SCHEDULE VI
MATTERS RELATING TO ACCOUNTS AND INVENTORY
None.

45



--------------------------------------------------------------------------------



 



Exhibit I to Guarantee and Collateral Agreement

46



--------------------------------------------------------------------------------



 



Exhibit I
to Guarantee and
Collateral Agreement
          SUPPLEMENT NO.                      dated as of                     
(this “Supplement”), to the Guarantee and Collateral Agreement dated as of
May 29, 2007 (the “Guarantee and Collateral Agreement”), among BAUBLE HOLDINGS
CORP., a Delaware corporation (“Holdings”), BAUBLE ACQUISITION SUB, INC., a
Florida corporation (the “Borrower”) each Subsidiary Loan Party and CREDIT
SUISSE, as administrative agent and collateral agent (in such capacities, the
“Administrative Agent”) for the Secured Parties (as defined in the Guarantee and
Collateral Agreement).
     A. Reference is made to the Credit Agreement dated as of May 29, 2007 (as
amended, restated, supplemented, waived or otherwise modified from time to time,
the “Credit Agreement”), among Holdings, the Borrower, the LENDERS party thereto
from time to time, CREDIT SUISSE, as Administrative Agent, BEAR STEARNS
CORPORATE LENDING INC. and MIZUHO CORPORATE BANK, LTD., as co-syndication
agents, and LEHMAN COMMERCIAL PAPER INC. and LASALLE BANK NATIONAL ASSOCIATION,
as co-documentation agents.
     B. Capitalized terms used herein and not otherwise defined herein shall
have the meanings assigned to such terms in the Credit Agreement and the
Guarantee and Collateral Agreement.
     C. The Pledgors have entered into the Guarantee and Collateral Agreement in
order to induce the Lenders to make Loans and each Issuing Bank to issue Letters
of Credit. Section 7.16 of the Guarantee and Collateral Agreement provides that
additional Subsidiaries may become Subsidiary Parties under the Guarantee and
Collateral Agreement by execution and delivery of an instrument in the form of
this Supplement. The undersigned Subsidiary (the “New Subsidiary”) is executing
this Supplement in accordance with the requirements of the Credit Agreement to
become a Subsidiary Loan Party under the Guarantee and Collateral Agreement in
order to induce the Lenders to make additional Loans and each Issuing Bank to
issue additional Letters of Credit and as consideration for Loans previously
made and Letters of Credit previously issued.
          Accordingly, the Administrative Agent and the New Subsidiary agree as
follows:
          SECTION 1. In accordance with Section 7.16 of the Guarantee and
Collateral Agreement, the New Subsidiary by its signature below becomes a
Subsidiary Loan Party, a Guarantor and a Pledgor under the Guarantee and
Collateral Agreement with the same force and effect as if originally named
therein as a Subsidiary Loan Party, a Guarantor and a Pledgor, and the New
Subsidiary hereby (a) agrees to all the terms and provisions of the Guarantee
and Collateral Agreement applicable to it as a Subsidiary Loan Party, a
Guarantor and a Pledgor thereunder and (b) represents and warrants that the
representations and warranties made by it as a Guarantor and a Pledgor
thereunder are true and correct, in all material respects, on and as of the date
hereof. In furtherance of the foregoing, the New Subsidiary, as security for the
payment and performance in full of the Obligations (as defined in the Guarantee
and Collateral Agreement),

47



--------------------------------------------------------------------------------



 



does hereby create and grant to the Administrative Agent, for the ratable
benefit of the Secured Parties, a security interest in and Lien on all the New
Subsidiary’s right, title and interest in and to the Collateral (as defined in
the Guarantee and Collateral Agreement) of the New Subsidiary. Each reference to
a “Subsidiary Loan Party,” a “Guarantor,” or a “Pledgor” in the Guarantee and
Collateral Agreement shall be deemed to include the New Subsidiary. The
Guarantee and Collateral Agreement is hereby incorporated herein by reference.
          SECTION 2. The New Subsidiary represents and warrants to the
Administrative Agent and the other Secured Parties that this Supplement has been
duly authorized, executed and delivered by it and constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its terms,
subject to (i) the effects of bankruptcy, insolvency, moratorium,
reorganization, fraudulent conveyance or other similar laws affecting creditors’
rights generally, (ii) general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law) and
(iii) implied covenants of good faith and fair dealing.
          SECTION 3. This Agreement may be executed in two or more counterparts,
each of which shall constitute an original but all of which when taken together
shall constitute but one contract. This Supplement shall become effective when
(a) the Administrative Agent shall have received a counterpart of this
Supplement that bears the signature of the New Subsidiary and (b) the
Administrative Agent has executed a counterpart hereof.
          SECTION 4. The New Subsidiary hereby represents and warrants that
(a) set forth on Schedule I attached hereto is a true and correct schedule of
all the Pledged Securities of the New Subsidiary as of the date hereof, (b) set
forth on Schedule II attached hereto is a true and correct schedule of all of
the Patents, Trademarks and Copyrights of the New Subsidiary as of the date
hereof, (c) set forth on Schedule III attached hereto is a true and correct
schedule of all Commercial Tort Claims of the New Subsidiary individually in
excess of $5.0 million as of the date hereof and (d) set forth under its
signature hereto, is the true and correct legal name of the New Subsidiary, its
jurisdiction of formation and the location of its chief executive office.
          SECTION 5. Except as expressly supplemented hereby, the Guarantee and
Collateral Agreement shall remain in full force and effect.
          SECTION 6. THIS SUPPLEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS SUPPLEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED
BY THE LAWS OF THE STATE OF NEW YORK.
          SECTION 7. In the event any one or more of the provisions contained in
this Supplement should be held invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions contained
herein and in the Guarantee and Collateral Agreement shall not in any way be
affected or impaired thereby. The parties shall endeavor in good-faith
negotiations to replace the invalid, illegal or unenforceable provisions with
valid provisions the economic effect of which comes as close as possible to that
of the invalid, illegal or unenforceable provisions.

48



--------------------------------------------------------------------------------



 



          SECTION 8. All communications and notices hereunder shall be in
writing and given as provided in Section 7.01 of the Guarantee and Collateral
Agreement.
          SECTION 9. The New Subsidiary agrees to reimburse the Administrative
Agent for its reasonable out-of-pocket expenses in connection with this
Supplement, including the reasonable fees, disbursements and other charges of
counsel for the Administrative Agent.
          IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent
have duly executed this Supplement to the Guarantee and Collateral Agreement as
of the day and year first above written.

            [Name of New Subsidiary]
      By:           Name:           Title:  
        Legal Name:



Jurisdiction of Formation:



Location of Chief Executive Office:



CREDIT SUISSE,
as Administrative Agent
      By:           Name:           Title:        

49



--------------------------------------------------------------------------------



 



Schedule I
to Supplement No.                      to the
Guarantee and
Collateral Agreement
Pledged Securities of the New Subsidiary
EQUITY INTERESTS

              Number of Issuer       Number and Class of   Percentage of
Certificate   Registered Owner   Equity Interest   Equity Interests
 
           

DEBT SECURITIES

              Issuer   Principal Amount   Date of Note   Maturity Date
 
           

50



--------------------------------------------------------------------------------



 



Schedule II
to Supplement No.                      to the
Guarantee and
Collateral Agreement
PATENTS, TRADEMARKS AND COPYRIGHTS

51



--------------------------------------------------------------------------------



 



Schedule III
to Supplement No.                      to the
Guarantee and
Collateral Agreement
COMMERCIAL TORT CLAIMS

52